UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-49752 LEGEND OIL AND GAS, LTD. (Exact name of registrant as specified in its charter) Colorado 84-1570556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1218 Third Avenue, Suite 505 Seattle, WA 98101 (Address of principal executive offices) (206) 910-2687 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value per share Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by checkmark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes¨Nox Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The aggregate market value of the voting common stock held by non-affiliates of the Company as of June 28, 2013, was approximately $2,892,261 based upon 57,845,224 shares held by such persons and the closing price of $0.05 per share on that date.Shares of common stock held by each officer and director and by each person who owns 10% or more of the outstanding common stock have been excluded because these people may be deemed to be affiliates.The determination of affiliate status is not necessarily a conclusive determination of any other purpose. The registrant does not have any non-voting common stock outstanding. As of April 14, 2014, the Company had 119,011,844 shares of common stock issued and outstanding and 0 shares of preferred stock outstanding. List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. Table of Contents EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, as used herein, the terms “Legend,” “Company,” “we,” “our” and like references mean and include both Legend Oil and Gas, Ltd., a Colorado corporation, and our wholly owned subsidiary, Legend Energy Canada Ltd., an Alberta, Canada corporation, and the term “Legend Canada” refers to our wholly owned subsidiary, Legend Energy Canada Ltd. All references to “Wi2W” are to Wi2W, Inc., formerly known as, International Sovereign Energy Corp., an Alberta, Canada corporation. CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K (“Report”) and the documents incorporated herein by reference contain forward-looking statements. Specifically, all statements other than statements of historical facts included in this Report regarding our financial position, business strategy and plans and objectives of management for future operations are forward-looking statements. These forward-looking statements are based on the beliefs of management, as well as assumptions made by and information currently available to management. When used in this Report, the words “anticipate,” “believe,” “estimate,” “expect,” “may,” “will,” “plan,” “assume,” “anticipate,” “continue” and “intend,” and words or phrases of similar import, as they relate to our financial position, business strategy and plans, or objectives of management, are intended to identify forward-looking statements. These statements reflect our current view with respect to future events and are inherently subject to risks and uncertainties, many of which we cannot predict with accuracy and some of which we might not even anticipate. Although we believe that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made, we can give no assurance that such expectations will be achieved. Future events and actual results, financial and otherwise, may differ materially from those expressed in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. We have no duty to update or revise any forward-looking statements after the date of this Report and any documents incorporated herein by reference or to conform them to actual results, new information, future events or otherwise. Various risk factors, including the risks outlined under the section herein entitled “ITEM 1A – RISK FACTORS” and the matters described in this Report generally, are important factors of which we are currently aware that could cause actual results, performance or achievements to differ materially from those expressed in any of the forward looking statements. We operate in a continually changing business environment and new risk factors emerge from time to time. Other unknown or unpredictable factors could have material adverse effects on our future results, performance or achievements. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this report may not occur. Readers are urged to carefully review and consider the various disclosures made by us in this Report and in our other reports previously filed with the Securities and Exchange Commission, including our periodic reports on Forms 10-Q and 8-K, and those described from time to time in our press releases and other communications, which attempt to advise interested parties of the risks and factors that may affect our business, prospects and results of operations. CURRENCY Unless otherwise indicated, references herein to “$” or “dollars” are to United Sates dollars. All references in this Report to “CA$” are to Canadian dollars. All of our financial information has been presented in United States dollars in accordance with U.S. generally accepted accounting principles. OIL AND GAS VOLUMES Unless otherwise indicated in this Report, natural gas volumes are stated at the legal pressure base of the state or geographic area in which the reserves are located at 60 degrees Fahrenheit. Crude oil and natural gas equivalents are determined using the ratio of six Mcf of natural gas to one barrel of crude oil, condensate or natural gas liquids. 1 Table of Contents GLOSSARY OF INDUSTRY TERMS Terms used to describe quantities of crude oil and natural gas: “Bbl” – barrel or barrels. “BOE” – barrels of crude oil equivalent. “Boepd” – barrels of crude oil equivalent per day. “MBbl” – thousand barrels. “MBoe” – thousand barrels of crude oil equivalent. “Mcf” – thousand cubic feet of gas. “MMcf” – million cubic feet of gas. Terms used to describe our interests in wells and acreage: “developed acreage” means acreage consisting of leased acres spaced or assignable to productive wells. Acreage included in spacing units of infill wells is classified as developed acreage at the time production commences from the initial well in the spacing unit. As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. “development well” is a well drilled within the proved area of a crude oil or natural gas reservoir to the depth of stratigraphic horizon (rock layer or formation) known to be productive for the purpose of extracting proved crude oil or natural gas reserves. “dry hole” is an exploratory or development well found to be incapable of producing either crude oil or natural gas in sufficient quantities to justify completion as a crude oil or natural gas well. “exploratory well” is a well drilled to find and produce crude oil or natural gas in an unproved area, to find a new reservoir in a field previously found to be producing crude oil or natural gas in another reservoir, or to extend a known reservoir. “gross acres” refer to the number of acres in which we own a gross working interest. “gross well” is a well in which we own a working interest. “Infill well” is a subsequent well drilled in an established spacing unit to the addition of an already established productive well in the spacing unit. Acreage on which infill wells are drilled is considered developed commencing with the initial productive well established in the spacing unit. As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. “net acres” represent our percentage ownership of gross acreage. Net acres are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 10% working interest in a lease covering 640 gross acres is equivalent to 64 net acres). “net well” is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “productive well” is an exploratory or a development well that is not a dry hole. “undeveloped acreage” means those leased acres on which wells have not been drilled or completed to a point that would permit the production of economic quantities of crude oil and natural gas, regardless of whether or not such acreage contains proved reserves. Undeveloped acreage includes net acres under the bit until a productive well is established in the spacing unit. “working interest” – refers to the gross operating interest including royalties, in a particular lease or well. 2 Table of Contents Terms used to assign a present value to or to classify our reserves: “proved reserves” or “reserves” – Proved crude oil and natural gas reserves are those quantities of crude oil and natural gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. “proved developed reserves (PDP’s)” – Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional crude oil and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “proved developed non-producing reserves (PDNP’s)” – Proved crude oil and natural gas reserves that are developed behind pipe, shut-in or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. “proved undeveloped reserves (PUDs)” – Proved crude oil and natural gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proven effective by actual tests in the area and in the same reservoir. “probable reserves” – are those additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but which together with proved reserves, are as likely as not to be recovered. “possible reserves” – are those additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “Standardized Measure” – means estimated future net revenue, discounted at a rate of 10%per annum, after income taxes and with no price or cost escalation, calculated in accordance with Accounting Standards Codification 932, formerly Statement of Financial Accounting Standards No.69 “Disclosures About Oil and Gas Producing Activities.” 3 Table of Contents LEGEND OIL AND GAS, LTD. Annual Report on Form 10-K for the Fiscal Year Ended December31, 2013 Table of Contents Page Explanatory Note 1 Cautionary Notice Regarding Forward-Looking Statements 1 Currency 1 Oil and Gas Volumes 1 Glossary of Industry Terms 2 PART I Item 1. Business 5 Item 1A. Risk Factors 14 Item 2. Properties 22 Item 3. Legal Proceedings 30 Item 4. Mine Safety Disclosures 30 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 Item 6. Selected Financial Data 31 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 32 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 38 Item 8. Financial Statements and Supplementary Data 38 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 60 Item 9A. Controls and Procedures 60 Item 9B. Other Information 60 PART III Item 10. Directors, Executives Officers and Corporate Governance 61 Item 11. Executive Compensation 62 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 66 Item 13. Certain Relationships and Related Transactions, and Director Independence 67 Item 14. Principal Accountant Fees and Services 68 PART IV Item 15. Exhibits and Financial Statements 70 4 Table of Contents PART I ITEM1. BUSINESS Overview We are an oil and gas exploration, development and production company. Our oil and gas property interests are located in Western Canada (in Berwyn and Medicine River in Alberta, and Clarke Lake and Inga in British Columbia) and in the United States (in the Piqua region of the State of Kansas). Our business focus is to acquire producing and non-producing oil and gas right interests and develop oil and gas properties that we own or in which we have a leasehold interest. We also anticipate pursuing the acquisition of leaseholds and sites within other geographic areas that meet our general investment guidelines and targets. The majority of our operational duties are outsourced to consultants and independent contractors, including for drilling, maintaining and operating our wells, and we maintain a limited in-house employee base. We are a publicly traded company and our shares of common stock (“Common Shares”) are quoted for trading on the Over-the-Counter Bulletin Board (“OTCBB”), a regulated electronic trading service offered by the National Association of Securities Dealers (United States). We were incorporated under the laws of the State of Colorado on November27, 2000 under the name “SIN Holdings, Inc.” On November29, 2010, we changed our name to Legend Oil and Gas, Ltd. Our only subsidiary is Legend Energy Canada, Ltd. (“Legend Canada”), which was formed in Alberta, Canada on July28, 2011. Legend Canada was formed to acquire, own and manage certain oil and gas properties and assets located in Canada held by Wi2Wi, Inc., formerly known as, International Sovereign Energy Corp. (the “Wi2Wi Assets”). Legend Canada completed the acquisition of the Wi2Wi Assets on October20, 2011. Neither we nor Legend Canada are reporting issuers in any province of Canada. Our principal offices are located at 1218 Third Avenue, Suite 505, Seattle, Washington, 98101, USA, and our registered office is located at 36 South 18th Avenue, Suite D, Brighton, Colorado 80601, USA. The registered office of Legend Canada is located at 230 840 - 6th Avenue SW, Calgary, Alberta T2P 3E5, Canada. Background From our inception until June 2010, we pursued our original business plan of developing a web portal listing senior resources across the United States through our then wholly-owned subsidiary, Senior-Inet, Inc. On May18, 2010, Desert Bloom Investments, Inc., a company wholly-owned by Mr.Steve Sinohui, divested its majority interest in us, which consisted of 6,000,000 Common Shares, representing 82.4% of our issued and outstanding Common Shares, and 100,000 shares of our preferred stock, $0.001 par value per share (“Preferred Shares”), representing 100% of our issued and outstanding Preferred Shares. This transfer of ownership was accomplished by a private transaction between Desert Bloom Investments, Inc. and Mr.James Vandeberg, whereby Mr.Vandeberg acquired a total of 5,849,000 Common Shares from Desert Bloom Investments, of which he voluntarily surrendered and cancelled 4,250,000 Common Shares. The 151,000 remaining Common Shares originally owned by Desert Bloom Investments were granted to another party. The 100,000 Preferred Shares relinquished by Desert Bloom Investments were also surrendered and cancelled. Prior to this change of control, our Board of Directors and our majority shareholder, Desert Bloom Investments, Inc., approved the transaction by written consent. An information statement was sent to all of our shareholders of record informing them of the change of control. Prior to the change of control, Mr.Sinohui served as our sole executive officer and director. Immediately after the change of control, Mr.Vandeberg became our sole executive officer and director. In September 2010, Mr.Marshall Diamond-Goldberg was appointed as our President and was also appointed to our Board to serve as a director. Mr.Vandeberg became our Vice President and remained our Chief Financial Officer, Secretary and a director. With the change of control, our Board of Directors decided to explore new business opportunities that it believed would be more beneficial to our shareholders than the Senior-Inet web portal business plan. Accordingly, we dissolved Senior-Inet, Inc., our former subsidiary, on July29, 2010. On September1, 2010, we entered into a Consulting Services Agreement with Marlin Consulting Corp., a company wholly-owned by Marshall Diamond-Goldberg. Pursuant to this Consulting Agreement, Mr.Diamond-Goldberg serves as our President. Under the Consulting Agreement, we were obligated to issue 20% of our outstanding Common Shares to Marlin Consulting. On October1, 2010, in lieu of us issuing equity and causing dilution to our shareholders, and in order to attract investment capital to fund our new business plan, Mr.Vandeberg transferred 605,600 Common Shares held by him to Marlin Consulting Corp., representing 20% of the then-outstanding shares. Mr.Vandeberg also gifted a total of 397,800 Common Shares to two other persons. As a result of these transactions, Mr.Vandeberg’s ownership decreased to 595,600 Common Shares, an approximate 19.7% interest. 5 Table of Contents Also to accommodate additional investment capital to fund our new business plan, and in furtherance of our change in business, on October4, 2010, the Board of Directors approved a 20:1 stock split for each Common Share outstanding on October5, 2010, and an amendment to our Articles of Incorporation to change our name from “SIN Holdings, Inc.” to “Legend Oil and Gas, Ltd.” These actions were approved by written consent of shareholders owning a majority of our issued and outstanding Common Shares. Effective November29, 2010, our name was changed to Legend Oil and Gas, Ltd. and we completed the 20:1 stock split, which resulted in a total of 60,560,000 Common Shares issued and outstanding. Our post-split authorized Common Shares remained at 400,000,000 Common Shares with a par value of $0.001 per share. All per share information presented in this Report is reflective of the forward stock split (except for the foregoing paragraphs). Additionally our post-split authorized Preferred Shares remained at 100,000,000 shares, par value $0.001 per share. Purchase of Canadian Assets in 2011 On October20, 2011, our wholly-owned subsidiary, Legend Canada completed the acquisition of petroleum and natural gas leases, lands and facilities held by Wi2Wi, located in Canada. The assets acquired consisted of substantially all of Wi2Wi’s assets, including interests in producing oil and gas leasehold properties in Western Canada that have been maintained through the drilling of internally generated low to medium risk exploration and development sites. The principal natural gas leasehold properties were located in Medicine River and Berwyn in Alberta, and Clarke Lake in British Columbia. The assets also included an interest in various light oil properties located in Red Earth and Swan Hills in Alberta, and in Inga in British Columbia. Schedule 1 of the Asset Purchase Agreement contains a detailed description of the Wi2Wi Assets sold to Legend Canada. In summary, the Wi2Wi Assets consist of the Petroleum and Natural Gas Rights, the Tangibles and Miscellaneous Interests, excluding the Excluded Assets, as those terms are defined in the Asset Purchase Agreement. The purchase of the Wi2Wi Assets was pursuant to an Asset Purchase Agreement (the “Asset Purchase Agreement”) that we entered into on September13, 2011, with Legend Canada and Wi2Wi. The Asset Purchase Agreement set a base purchase price of CA$9,500,000 in cash and 3,750,000 Common Shares. The sale of the Wi2Wi Assets was approved by Wi2Wi’s shareholders and the Toronto Stock Exchange. The Asset Purchase Agreement has an effective date of July1, 2011 for purposes of adjustments. A copy of the Asset Purchase Agreement is attached as Exhibit 10.1 to our current report on Form 8-K dated September12, 2011, filed with the SEC on September16, 2011, and is incorporated herein by reference. The net purchase price for the Wi2Wi Assets paid at closing was CA$8,905,031 in cash and 3,552,516 Common Shares. At closing, the purchase price was adjusted, on a pro-rata basis, for each Boepd (barrel of crude oil equivalent per day) that Wi2Wi’s monthly average Boepd production during the month of August 2011 was below the threshold production level of 300 Boepd, as provided in further detail in Article 4 of the Asset Purchase Agreement. This resulted in a downward adjustment to the purchase price at closing, reducing the cash portion to CA$9,105,031 and reducing the number of Common Shares to 3,552,516 shares. Also at closing, Wi2Wi made a working capital adjustment payment in the amount of CA$200,000 to Legend Canada in accordance with the Asset Purchase Agreement, which reduced the net cash portion of the purchase price to CA$8,905,031. On October20, 2011, Legend Canada borrowed CA$5.2 million through its CA$6.0 million revolving credit facility with National Bank of Canada to pay a portion of the purchase price. The remainder of the cash portion of the purchase price in the amount of CA$3,754,390 was paid using our cash on hand. An additional working capital adjustment in the amount of approximately CA$220,000 was made within 45 days after the closing date. This working capital adjustment payment was based on the schedule of revenues generated and expenses incurred by Wi2Wi from production operations during the period from July1, 2011, through the closing date. Pursuant to the Asset Purchase Agreement, we filed a registration statement with the SEC for the resale of the Common Shares we issued to Wi2Wi on the closing date. The registration statement was declared effective by the SEC on March15, 2012. We also agreed to use our reasonable best efforts to maintain the effectiveness of the registration statement until the earlier of (i)the date on which all of shares have been sold by Wi2Wi and (ii)November 23, 2012 (the date that is 12 months after the date that we filed our current report on Form 8-K with the SEC containing Form 10 information). 6 Table of Contents Under the Asset Purchase Agreement, we were required to issue additional Common Shares to Wi2Wi if the volume weighted average trading price (VWAP) of our Common Shares falls below threshold amounts during certain specified 10-day periods upon the registration statement being declared effective, as provided in further detail in Article 4 of the Asset Purchase Agreement, and as described below: (i) The first VWAP period was 10 days consisting of the five trading days prior to and the five trading days following the effectiveness of the registration statement. During this first VWAP period (March 8 through March21, 2012), the volume weighted average trading price of our Common Shares was $0.8992. (ii) The second VWAP period was 10 days immediately following the end of the first VWAP period (March 22 through April4, 2012). (iii) The third VWAP period was 10 days immediately following the end of the second VWAP period (April 5 through April18, 2012). If the volume weighted average trading price of our Common Shares was less than the VWAP for either the first VWAP period or the second VWAP period, we would be required to issue additional Common Shares to Wi2Wi. We may be subject to two additional VWAP periods if the VWAP for our Common Shares is less than $1.00 per share during the 10 days following the expiration of the third VWAP period. Under the purchase agreement, Wi2Wi could not own more than 10% of the Company’s common stock, unless they chose to waive that condition.On May 17, 2012, in conjunction with the final VWAP calculations outlined above, Wi2Wi waived the 10% ownership limitation and we issued 21,350,247 shares of restricted common stock to Wi2Wi. Under the Asset Purchase Agreement, we also granted to Wi2Wi a “put” option to require us to redeem the Common Shares if we fail to obtain listing for our Common Shares on the NYSE, Amex, NASDAQ, or any other stock market more senior than the OTCBB on or before March31, 2012. The redemption price is $2.00 per share payable in cash. This put option existed on the original 3,552,516 common shares, of which Wi2Wi has disposed of 1,020,300, as well as the 21,350,247 shares of common stock issued to Wi2Wi on May 17, 2012.Any such equity issuance will dilute our existing shareholders. We currently do not have sufficient cash assets available to pay the put rights in full in the event that they are exercised, in which case we will be in default of our obligations under our purchase asset agreement with Wi2Wi. The exercise of any of these put rights would have a material adverse effect on our business and financial condition. This put was terminated on May 1, 2013. The Asset Purchase Agreement with Wi2Wi concluded that we may have been at one time a “shell company” in the past. Accordingly, the Asset Purchase Agreement requires that we file “Form 10 information” with the SEC to accommodate the sale of restricted securities under Rule 144. We believe that we were never a shell company and that, even if we were deemed to have been a shell, we ceased to be a shell company in October 2010, when we acquired our first oil and gas producing properties, and that the filing of our Annual Report on Form 10-K for the year ended December31, 2010 satisfied the Form 10 disclosure requirements. Nevertheless, we filed a Current Report on Form 8-K with the SEC on November23, 2011 to include such “Form 10 information.” Oil and Gas Properties We have interests in oil and gas properties located in Western Canada (through our wholly-owned subsidiary, Legend Canada) and in the United States. Under the Asset Purchase Agreement discussed above, Legend Canada acquired a widespread and diverse property base within Western Canada from Wi2Wi. Some of the principal natural gas properties include Berwyn and Medicine River in Alberta, and Clarke Lake in British Columbia. Legend Canada also has an interest in a light oil property atInga in British Columbia. In the United States, we have property interests in Piqua, Kansas. For a description of our oil and gas properties in Canada and in the United States, see the section below in this Report entitled “DISCLOSURE RELATED TO OIL AND PROPERTIES.” In 2012, we disposed of the Swan Hills and Red Earth assets in Canada, for net proceeds of CA$1,689,000.We also disposed of our Bakken assets in the United States for net proceeds of $397,000, as well retaining a 1.0% royalty interest on any future operations conducted on the lands. On November 12, 2013, the Company entered into an Agreement for Purchase and Sale with Black Oak Oil and Gas, LLC, to purchase certain oil and gas producing assets held by Black Oak for $250,000 and 100,000 shares of restricted common stock of the Company. The oil and gas assets are located in McCune, Kansas and consist of (i) Black Oil's petroleum and natural gas rights, (ii) land and land leases totaling approximately 1,097 acres, and (iii) various vehicles and equipment used on the land. We will continue to focus on acquiring producing and non-producing oil and gas right interests and developing oil and gas properties that we own or in which we have a leasehold interest. We also anticipate pursuing the acquisition of leaseholds and sites within other geographic areas that meet our general investment guidelines and targets. 7 Table of Contents Reserves In March 2014, we obtained a report from an independent licensed petroleum engineering firm, KLH Consulting located in Wichita, Kansas (“KLH”), on the reserves and value of our Piqua, Kansas, leasehold properties as of December31, 2013. These Piqua properties have been producing oil since our acquisition of the leasehold interests in October 2010. A copy of the KLH reserve report is attached as Exhibit 99.1 and is incorporated by reference. In March 2014, we also obtained a reserve report from InSite Petroleum Consultants Ltd. (“InSite”), an independent expert engineering, geological, technical and advisory company, on our Canadian properties as of December 31, 2013. A copy of the InSite reserve report is attached as Exhibit 99.2 to the Form 10-K for the year ended December 31, 2013 and is attached to this annual report as exhibit 99.2. For a more detailed discussion of the estimated reserves studies, see the section below in this Report entitled “DISCLOSURE RELATED TO OIL AND GAS PROPERTIES – Disclosure of Reserves.” Operations We have structured our operations in such a way as to mitigate operating expenses by maintaining a limited in-house employee base outside of our executive team. The majority of our operational duties have been, and are planned to be, outsourced to consultants and independent contractors, including drilling, maintaining and operating our wells. We have a common management team with Legend Canada, including a small technical and executive staff, in order to minimize general and administrative expenses. Mr.Diamond-Goldberg is the President, Mr.Vandeberg is the Executive Vice President and Chief Financial Officer of both entities. In addition, Legend Canada employs an engineer and an accountant who will each be involved with both U.S. and Canadian operations. Other necessary technical and administrative functions are expected to be performed by contract personnel. Production In areas where we have a minority or non-operational working interest, we primarily engage in crude oil and natural gas exploration and production by participating on a “heads-up” basis alongside third-party interests in wells drilled and completed in spacing units that include our acreage. We typically depend on drilling partners to propose, permit and initiate the drilling of wells. Prior to commencing drilling, our partners are required to provide all interest owners within the designated spacing unit the opportunity to participate in the drilling costs and revenues of the well to the extent of their pro-rata share of such interest within the spacing unit. We assess each drilling opportunity on a case-by-case basis and may participate in wells that we expect to meet our return thresholds based upon our estimates of ultimate recoverable crude oil and natural gas, expertise of the operator and completed well cost from each project, as well as other factors. At the present time we expect to participate pursuant to our working interest in substantially all, if not all, of the wells proposed to us. In areas where we have a majority or operational working interest, we will review the lands technically and propose the drilling of new exploratory or development wells as we see fit. These wells are internally approved by us for producing an Authority for Expenditures (AFE) as an estimate of full drilling, completion, and equipping costs for the particular drilling program. If we have working interest partners in these properties, the AFE for the work to be performed would be circulated for approval and a “cash call” would be issued to the approving parties. Non-participants would be subject to the penalty provisions of the appropriate joint venture agreement which is in effect for each particular property. Markets for Oil and Gas We utilize third-party marketers to sell our oil and gas production in the open market. As of the date of this Report, approximately 91.5% of our U.S. and Canadian production is sold through third party marketers. The remaining approximately 8.5% of our production is marketed through our joint venture partners, who hold working interests in properties with us. From time to time, we also enter into purchase contracts for the sale and marketing of our crude oil and natural gas. These contracts are generally evergreen contracts with termination rights by written notice of 30 days, which we believe to be standard to the industry. The market for crude oil and natural gas that we will produce depends on factors beyond our control, including the extent of domestic production and imports of crude oil and natural gas, the proximity and capacity of natural gas pipelines and other transportation facilities, demand for crude oil and natural gas, the marketing of competitive fuels and the effects of state and federal regulation. The crude oil and natural gas industry also competes with other industries in supplying the energy and fuel requirements of industrial, commercial and individual consumers. 8 Table of Contents Our crude oil production is expected to be sold at prices tied to the spot crude oil markets. Our natural gas production is expected to be sold under short-term contracts and priced based on first of the month index prices or on daily spot market prices. We rely on our operating partners to market and sell our production. Our operating partners involve a variety of exploration and production companies, from large publicly-traded companies to small, privately-owned companies. We do not believe the loss of any single operator would have a material adverse effect on our company as a whole. Historically, the prices received for oil and natural gas have fluctuated widely. Among the factors that can cause these fluctuations are: • changes in global supply and demand for oil and natural gas; • the actions of the Organization of Petroleum Exporting Countries, or OPEC; • the price and quantity of imports of foreign oil and natural gas; • acts of war or terrorism; • political conditions and events, including embargoes, affecting oil-producing activity; • the level of global oil and natural gas exploration and production activity; • the level of global oil and natural gas inventories; • weather conditions; • technological advances affecting energy consumption; and • the price and availability of alternative fuels. We have not entered into any derivative contracts; however, in the future we may enter into derivative contracts from time to time. These contracts are intended to hedge economic exposure to decreases in the prices of oil and natural gas. Hedging arrangements may expose us to risk of significant financial loss in some circumstances including circumstances where: • our production or sales of natural gas are less than expected; • payments owed under derivative hedging contracts come due prior to receipt of the hedged month’s production revenue; or • the counter party to the hedging contract defaults on its contract obligations. In addition, hedging arrangements may limit the benefit we would receive from increases in the prices for oil and natural gas. We cannot assure you that any hedging transactions we may enter into will adequately protect us from declines in the prices of oil and natural gas. On the other hand, where we choose not to engage in hedging transactions in the future, we may be more adversely affected by changes in oil and natural gas prices than our competitors who engage in hedging transactions. Seasonality Generally, but not always, the demand and price levels for natural gas increase during colder winter months and decrease during warmer summer months. To lessen seasonal demand fluctuations, pipelines, utilities, local distribution companies, and industrial users utilize natural gas storage facilities and forward purchase some of their anticipated winter requirements during the summer. However, increased summertime demand for electricity has placed increased demand on storage volumes. Demand for crude oil and heating oil is also generally higher in the winter and the summer driving season — although oil prices are much more driven by global supply and demand. Seasonal anomalies, such as mild winters, sometimes lessen these fluctuations. The impact of seasonality on crude oil has been somewhat magnified by overall supply and demand economics attributable to the narrow margin of production capacity in excess of existing worldwide demand for crude oil. 9 Table of Contents Competition Competition in the oil and natural gas industry is intense and most of our competitors have greater financial, technological and other resources than we have. We operate in the highly competitive areas of oil and natural gas exploitation, exploration, development and production. The oil and natural gas industry is characterized by rapid and significant technological advancements and introductions of new products and services using new technologies. We face intense competition from independent, technology-driven companies as well as from both major and independent oil and natural gas companies in each of the following areas: • seeking to acquire desirable producing properties of new leases for future exploration; • marketing our oil and natural gas production; • integrating new technologies; and • seeking to acquire the equipment and expertise necessary to develop and operate our properties. Some of our competitors are fully integrated oil companies and may be able to pay more for development, prospects and productive oil and natural gas properties and may be able to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Further, our competitors may enjoy technological advantages and may be able to implement new technologies more rapidly than we can. Our ability to acquire, develop and exploit oil and natural gas properties will depend on our and our operators’ ability to successfully conduct operations, implement advanced technologies, evaluate and select suitable properties and consummate transactions in this highly competitive environment. If we prove unable to secure additional capital sufficient to fund current exploration, and possible future production capacity, we will be at a competitive disadvantage in the marketplace, which would have a material adverse effect on our operations and potential profitability. We believe that the acquisition of the Wi2Wi Assets will assist in our efforts to compete in the oil and gas market place, but does not ensure that our endeavors to compete will be successful. Governmental Regulation Our oil and gas exploration and future production operations are subject to various federal, state, provincial and local laws and regulations governing prospecting, exploration, development, production, labor standards, occupational health and safety, control of toxic substances and emissions into the environment, storage and disposition of hazardous wastes and other matters involving environmental protection and employment. Environmental protection laws in the United States and Canada address the maintenance of air and water quality standards, the preservation of threatened and endangered species of wildlife and vegetation, the preservation of certain archaeological sites, reclamation, and limitations on the generation, transportation, storage, and disposal of solid and hazardous wastes, among other things. Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuation of a given operation. There can be no assurance that all the required permits and governmental approvals necessary for any oil and gas exploration project with which we may be associated can be obtained on a timely basis, or maintained. Delays in obtaining or failure to obtain government permits and approvals may adversely impact our operations. The regulatory environment in which we operate could change in ways that would substantially increase costs to achieve compliance. In addition, significant changes in regulation could have a material adverse effect on our operations or financial position. We do not believe that our environmental risks are or will be materially different from those of comparable companies in our industry. We believe our present activities substantially comply, in all material respects, with existing environmental, health and safety laws and regulations. However, our relative size compared to our competitors may make the impact of any environmental risk more significant to us than it would to our competitors. Compliance with environmental laws and our exposure to environmental risks could adversely affect our financial condition and results of operations, including by curtailment of production or material increases in the cost of production, development or exploration or otherwise. In addition, because we have acquired and may acquire interests in properties that have been operated in the past by others, we may be liable for environmental damage, including historical contamination, caused by such former operators. Additional liabilities could also arise from continuing violations or contamination not discovered during our assessment of the acquired properties. 10 Table of Contents Regulation of Production The production of oil and natural gas is subject to regulation under a wide range of federal, state, provincial and local statutes, rules, orders and regulations. Federal, state, provincial and local statutes and regulations require permits for drilling operations, drilling bonds and reports concerning operations. Such regulations govern conservation matters, including provisions for the unitization or pooling of oil and natural gas properties, the establishment of maximum allowable rates of production from oil and natural gas wells, the regulation of well spacing, and plugging and abandonment of wells. The effect of these regulations is to limit the amount of oil and natural gas that we can produce from our wells and to limit the number of wells or the locations at which we can drill, although we can apply for exceptions to such regulations or to have reductions in well spacing. Moreover, we may be subject to state, provincial or local production or severance taxes with respect to the production and sale of oil, natural gas and natural gas liquids within its jurisdiction. The failure to comply with these laws and regulations can result in substantial penalties. Our competitors in the oil and natural gas industry are subject to the same regulatory requirements and restrictions that affect our operations. Environmental, Health and Safety Regulation There are numerous federal, state, provincial and local laws and regulations in the states and provinces in which we operate governing environmental protection, health and safety, including the discharge of materials into the environment. These laws and regulations generally relate to requirements to remediate spills of deleterious substances associated with oil and gas activities, the conduct of salt water disposal operations, and the methods of plugging and abandonment of oil and gas wells which have been unproductive, as well as to air and water quality. These laws and regulations may, among other things: • require the acquisition of various permits before drilling commences; • restrict the types, quantities and concentration of various substances that can be released into the environment in connection with oil and natural gas drilling, production and transportation activities; • limit or prohibit drilling activities on certain lands lying within wilderness, wetlands and other protected areas; and • require remedial measures to mitigate pollution from former and ongoing operations, such as requirements to close pits and plug abandoned wells. These laws and regulations may also restrict the rate of oil and natural gas production below the rate that would otherwise be possible. This regulatory burden increases the cost of doing business in our industry and consequently affects profitability. Laws and Regulations in the United States The following is a summary of some of the material existing environmental, health and safety laws and regulations in the United States to which our business operations are subject. Waste handling. The Resource Conservation and Recovery Act, or “RCRA”, and comparable state statutes, regulate the generation, transportation, treatment, storage, disposal and cleanup of hazardous and non-hazardous wastes. Under the auspices of the federal Environmental Protection Agency, or “EPA”, the individual states administer some or all of the provisions of RCRA, sometimes in conjunction with their own, more stringent requirements. Drilling fluids, produced waters and most of the other wastes associated with the exploration, development and production of crude oil or natural gas are currently regulated under RCRA’s non-hazardous waste provisions. However, it is possible that certain oil and natural gas exploration and production wastes now classified as non-hazardous could be classified as hazardous wastes in the future. Any such change could result in an increase in our costs to manage and dispose of wastes, which could have a material adverse effect on our results of operations and financial position. Comprehensive Environmental Response, Compensation and Liability Act. The Comprehensive Environmental Response, Compensation and Liability Act, or “CERCLA”, also known as the Superfund law, imposes joint and several liability, without regard to fault or legality of conduct, in connection with the release of a hazardous substance into the environment. Persons potentially liable under CERCLA include the current or former owner or operator of the site where the release occurred and anyone who disposed or arranged for the disposal of a hazardous substance to the site where the release occurred. Under CERCLA, such persons may be subject to joint and several liabilities for the costs of cleaning up the hazardous substances that have been released into the environment, damages to natural resources and the costs of certain health studies. In addition, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. 11 Table of Contents We lease and operate numerous properties that have been used for oil and natural gas exploration and production for many years. Hazardous substances may have previously been released on, at or under the properties owned, leased or operated by us, or on, at or under other locations, including off-site locations, where such substances have been taken for disposal. In addition, some of our properties have been or are operated by third parties or by previous owners or operators whose handling, treatment and disposal of hazardous substances were not under our control. These properties and the substances disposed or released on, at or under them may be subject to CERCLA, RCRA and analogous state laws. In certain circumstances, we could be responsible for the removal of previously disposed substances and wastes, to remediate contaminated property or to perform remedial plugging or pit closure operations to prevent future contamination. In addition, federal and state trustees can also seek substantial compensation for damages to natural resources resulting from spills or releases. Water Discharges. The Federal Water Pollution Control Act, or the “Clean Water Act”, and analogous state laws, impose restrictions and strict controls with respect to the discharge of pollutants, including oil and other substances generated by our operations, into waters of the United States or state waters. Under these laws, the discharge of pollutants into regulated waters is prohibited except in accordance with the terms of a permit issued by EPA or an analogous state agency. Federal and state regulatory agencies can impose administrative, civil and criminal penalties for non-compliance with discharge permits or other requirements of the Clean Water Act and analogous state laws and regulations. The Safe Drinking Water Act, or “SDWA”, and analogous state laws impose requirements relating to underground injection activities. Under these laws, the EPA and state environmental agencies have adopted regulations relating to permitting, testing, monitoring, record keeping and reporting of injection well activities, as well as prohibitions against the migration of injected fluids into underground sources of drinking water. Air Emission. The Federal Clean Air Act and comparable state laws regulate emissions of various air pollutants through air emissions permitting programs and the imposition of other requirements. In addition, EPA and certain states have developed and continue to develop stringent regulations governing emissions of toxic air pollutants at specified sources. Federal and state regulatory agencies can impose administrative, civil and criminal penalties for non-compliance with air permits or other requirements of the Federal Clean Air Act and analogous state laws and regulations. The Kyoto Protocol to the United Nations Framework Convention on Climate Change became effective in February 2005. Under the Protocol, participating nations are required to implement programs to reduce emissions of certain gases, generally referred to as greenhouse gases that are suspected of contributing to global warming. The United States is not currently a participant in the Protocol, and Congress has not acted upon recent proposed legislation directed at reducing greenhouse gas emissions. However, there has been support in various regions of the country for legislation that requires reductions in greenhouse gas emissions, and some states have already adopted legislation addressing greenhouse gas emissions from various sources, primarily power plants. The oil and natural gas industry is a direct source of certain greenhouse gas emissions, namely carbon dioxide and methane, and future restrictions on such emissions could impact our future operations. Health Safety and Disclosure Regulation. We are subject to the requirements of the federal Occupational Safety and Health Act, or “OSHA” and comparable state statutes. The OSHA hazard communication standard, the Emergency Planning and Community Right to Know Act and similar state statutes require that we organize and disclose information about hazardous materials stored, used or produced in our operations. Other Laws and Regulations. Various laws and regulations often require permits for drilling wells and also cover spacing of wells, the prevention of waste of natural gas and oil including maintenance of certain gas/oil ratios, rates of production and other matters. The effect of these laws and regulations, as well as other regulations that could be promulgated by the jurisdictions in which we have production, could be to limit the number of wells that could be drilled on our properties and to limit the allowable production from the successful wells completed on our properties, thereby limiting our revenues. Canadian Laws and Regulations Applicable Canadian federal and provincial environmental laws require that well and facility sites be abandoned and reclaimed, to the satisfaction of provincial authorities, in order to remediate these sites to near natural conditions. Also, environmental laws may impose upon “persons responsible” remediation obligations on contaminated sites. Persons responsible include persons responsible for the substance causing the contamination, persons who caused the release of the substance and any present or past owner, tenant or other person in possession of the site. Compliance with such legislation can require significant expenditures. A breach of environmental laws may result in the imposition of fines and penalties and suspension of production, in addition to the costs of abandonment and reclamation. 12 Table of Contents In December 2002, the Canadian government ratified the Kyoto Protocol. The Kyoto Protocol calls for Canada to reduce its emissions of greenhouse gases to 6% below 1990 “business as usual” levels between 2008 and 2012. It remains uncertain whether the Kyoto target of 6% below the 1990 emission levels will be enforced in Canada. On April26, 2007, the Canadian government released “Turning the Corner: An Action Plan to Reduce Greenhouse Gases and Air Pollution”, which set forth a plan for regulations to address both greenhouse gases and air pollution. On March10, 2008, the Canadian government released an update to this action plan, “Turning the Corner: Regulatory Framework for Industrial Greenhouse Gas Emissions”. Regulations for the implementation of the updated action plan were originally intended to be in force by January1, 2010. However, Canada recently stated its intent to withdraw from the Kyoto Protocol. To date, no such regulations have been proposed. Environmental legislation in the Province of Alberta involving oil and natural gas operations has been consolidated into the Environmental Protection and Enhancement Act (Alberta), the Water Act (Alberta) and the Oil and Gas Conservation Act (Alberta). These statutes impose environmental standards, require compliance, reporting and monitoring obligations and impose penalties. In addition, greenhouse gas emission reduction requirements are set out in the Climate Change and Emissions Management Act (Alberta) and came into effect on July1, 2007. Under this legislation, Alberta facilities emitting more than 100,000 tons of greenhouse gases a year must reduce their emissions intensity by 12% from their respective baseline emissions. Companies have four options to choose from in order to meet the reduction requirements outlined in this legislation, including: (i)making improvements to operations that result in reductions; (ii)purchasing emission credits from other sectors or facilities that have reduced their emissions below the required emission intensity reduction levels; (iii)purchasing off-set credits from other sectors or facilities that have emissions below the 100,000 ton threshold and are voluntarily reducing their emissions in Alberta; or (iv)contributing to the Climate Change and Emissions Management Fund. Companies can choose one of these options or a combination thereof to meet their Alberta emissions reduction requirements. Employees As of December 31, 2013, we had 1 full-time employee in the U.S., Mr.Vandeberg, and Legend Canada had threefull-time employees, consisting of Mr.Diamond-Goldberg, an engineer and an accountant who will each be involved with both U.S. and Canadian operations. We have a common management team with Legend Canada, sharing three executive officers who handle all day-to-day management responsibilities for the two entities. Our former Chief Financial Officer, Mr. Severson, elected effective March 31, 2013, to convert to part-time contract status with the Company. We and Legend Canada retain engineers, geologists, landmen, pumpers, and other personnel on a contract or fee basis as necessary for our field and office operations. Principal Offices Our principal offices are located at 1218 Third Avenue, Suite 505, Seattle, WA, 98101, and are being subleased from The Apex Law Group, LLP, on a month-to-month basis for $1,500 per month beginning in August 2012.From January1, 2012, to July 31, 2012, we rented space from Mr. Vandeberg’s law firm and the monthly lease amount was $2,500 per month.We plan to use our current space until it is no longer suitable for our operations or circumstances demand otherwise. Legend Canada’s principal offices are located at 840 – 6th Avenue SW, Suite 230, Calgary, Alberta T2P 3E5. Effective November1, 2011, Legend Canada entered into an office space lease for approximately 3,242 square feet. The term of the lease is five years and provides for a base monthly rent of CA$4,322. Legend Canada paid a security deposit of $9,157 to the landlord under the lease. 13 Table of Contents ITEM1A. RISK FACTORS. You should carefully consider the risks described below together with all of the other information included in this Report. Many of the statements contained in or incorporated herein that are not historic facts constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by such statements. If any of the following risks actually occurs, our business, financial condition or results of operations could be harmed. In that case, you may lose a portion or all of your investment. Risks Relating to Our Business We are highly dependent on Marshall Diamond-Goldberg, our President, and James Vandeberg, our Vice President and Chief Financial Officer. The loss of either of them, upon whose knowledge, leadership and technical expertise we rely, would harm our ability to execute our business plan. Our success depends heavily upon the continued contributions of Marshall Diamond-Goldberg and James Vandeberg, whose knowledge, leadership and technical expertise would be difficult to replace, and on our ability to retain and attract experienced engineers, geoscientists and other technical and professional contract staff. If we were to lose the services of either Messrs. Diamond-Goldberg or Vandeberg, our ability to execute our business plan would be harmed and we may be forced to cease or limit operations until such time as we are able to attract a suitable replacement. Mr.Diamond-Goldberg provides his services through a consulting agreement with Marlin Consulting Corp., a corporation solely owned and operated by Mr.Diamond-Goldberg; however, he and his consulting firm may terminate the services provided to us at any time. We do not have an employment agreement with Mr.Vandeberg. We do not maintain key person life insurance on either person. We may be unable to obtain additional capital required to implement our business plan, which could restrict our ability to grow. We will need additional capital to continue to grow our business via acquisitions and to further expand our exploration and development programs.We may be unable to obtain additional capital if and when required. Future acquisitions and future exploration, development, production and marketing activities, as well as our administrative requirements (such as salaries, insurance expenses and general overhead expenses, as well as legal compliance costs and accounting expenses) will require a substantial amount of capital and cash flow. We may pursue sources of additional capital through various financing transactions or arrangements, including joint venturing of projects, debt financing, equity financing or other means. We may not be successful in identifying suitable financing transactions in the time period required or at all, and we may not obtain the capital we require by other means. If we do not succeed in raising additional capital, our resources will not be sufficient to fund our planned expansion of operations in the future. Any additional capital raised through the sale of equity may dilute the ownership percentage of our shareholders. Raising any such capital could also result in a decrease in the fair market value of our equity securities because our assets would be owned by a larger pool of outstanding equity. The terms of securities we issue in future capital transactions may be more favorable to our new investors, and may include preferences, superior voting rights and the issuance of other derivative securities. In addition, we have granted and will continue to grant equity incentive awards under our equity incentive plans, which may have a further dilutive effect. Our ability to obtain financing, if and when necessary, may be impaired by such factors as the state of the capital markets (both generally and in the crude oil and natural gas industry in particular), our limited operating history, the location of our crude oil and natural gas properties and prices of crude oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us), and the strength of our key employees. Further, if crude oil or natural gas prices on the commodities markets decline, our revenues will likely decrease and such decreased revenues may increase our requirements for capital. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we may be required to cease or limit our operations, divest our assets at unattractive prices or obtain financing on unattractive terms. We may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. 14 Table of Contents Our estimates of crude oil and natural gas reserves may be inaccurate and our actual revenues may be lower than our financial projections. Determining the amount of oil and gas recoverable from various formations where we have exploration and production activities involves great uncertainty. The process of estimating oil and natural gas reserves is complex and requires us to make significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each property. As a result, reserve estimates are inherently imprecise. Actual future production, oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves may vary substantially from the estimates. Projecting our expenditures on developing newly discovered oil or natural gas reserves in commercially viable quantities is difficult due to the inherent uncertainties of drilling in less known formations, the costs associated with encountering various drilling conditions, such as over-pressured zones and lost equipment, and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data and interpretations thereof. If actual production results vary substantially from reserve estimates or our costs of development are significantly higher than projected, we will not meet our projections, which could result in a net loss and the impairment of our oil and natural gas properties. We have a limited operating history, and may not be successful in achieving or sustaining profitable business operations. We have a limited operating history and have not generated a sustained profit. Our business operations must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a business in the crude oil and natural gas industry. We first generated revenues from operations in the quarter ended December31, 2010. There can be no assurance that our business operations will prove to be successful in the long-term. Our future operating results will depend on many factors, including: • our ability to raise adequate working capital; • success of our development and exploration; • demand for and pricing of natural gas and crude oil; • the level of our competition; • our ability to attract and maintain key management and employees; and • our ability to efficiently explore, develop and produce sufficient quantities of marketable natural gas or crude oil in a highly competitive and speculative environment while maintaining quality and controlling costs. To achieve and sustain profitability in the future, we must, alone or with others, successfully manage the factors stated above, as well as continue to develop ways to enhance our production efforts. Despite our best efforts, we may not be successful in our exploration or development efforts, or obtain required regulatory approvals. There is a possibility that some of our wells may never produce natural gas or crude oil. Our failure to successfully address the obstacles that may arise, including those discussed above, could have a material adverse effect on our business. We rely on third-party contractors in performing the majority of our operations. The majority of our operational duties are outsourced to consultants and independent contractors, including for drilling, maintaining and operating our wells, and we maintain a limited in-house employee base. We may not be able to hire or retain the services of qualified third-parties as and when needed, or on commercially acceptable terms. In such a case, we may be required to curtail or significantly reduce operations, or expand our personnel to perform operations. In addition, we may not be able to properly control the timing and quality of work conducted by these third parties with respect to our projects. Our operating expenses may significantly increase. Any of these actions would have a material adverse effect on our results of operations, financial condition and business. 15 Table of Contents Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional properties, to increase our oil and natural gas reserves, to participate in drilling opportunities and to identify and enter into commercial arrangements with customers will depend on developing and maintaining close working relationships with strategic partners, vendors, distributors and other industry participants. To continue to develop our business, we will endeavor to use the business relationships of our management to enter into strategic relationships, which may take the form of joint ventures or contractual arrangements with other oil and gas companies, including those that supply equipment and other resources which we may use in our business. We may not be able to establish these strategic relationships, or if established, we may not be able to adequately maintain them. In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities we would not otherwise be inclined to in order to fulfill our obligations to these partners or maintain relationships. If our strategic relationships are not established or maintained, our business, prospects, financial condition and results of operations may be materially adversely affected. We have short-term leases on our undeveloped properties. Our leases on certain undeveloped leasehold acreage may expire over the next one to eight years. A portion of our acreage is not currently held by production. Unless production in paying quantities is established on units within these leases during their primary terms or we obtain extensions of the leases, these leases will expire. If our leases expire, we will lose our right to develop the leased properties. Challenges to title to our properties may impact our financial condition. Title to oil and gas properties, including those purchased from Wi2Wi, is often not capable of conclusive determination without incurring substantial expense. Although we perform title work on all properties and other development rights we acquire, title defects may exist. In addition, we may be unable to obtain adequate insurance for title defects, on a commercially reasonable basis or at all. If title defects do exist, it is possible that we may lose all or a portion of our right, title and interests in and to the properties to which the title defects relate. To mitigate title problems, common industry practice is to obtain a “title opinion” from a qualified oil and gas attorney prior to the drilling operations of a well. Although we intend to follow industry practice, if our property rights are reduced, our ability to conduct our exploration, development and production activities may be impaired, which would have a material adverse effect on our business. The possibility of a global financial crisis may significantly impact our business and financial condition for the foreseeable future. The credit crisis and related turmoil in the global financial system may adversely impact our business and our financial condition, and we may face challenges if conditions in the financial markets do not improve. Our ability to access the capital markets may be restricted at a time when we would like, or need, to raise financing, which could have a material negative impact on our flexibility to react to changing economic and business conditions. The economic situation could have a material negative impact on contracted operators upon whom we are dependent for drilling our wells, our lenders or customers, causing them to fail to meet their obligations to us. Additional capital will be required in the event that we accelerate our drilling program or that crude oil prices decline substantially resulting in significantly lower revenues. Additionally, market conditions could have a material negative impact on any crude oil hedging arrangements we may employ in the future if our counterparties are unable to perform their obligations or seek bankruptcy protection. 16 Table of Contents Drilling for and producing oil and natural gas are high risk activities with many uncertainties that could impact the economic viability of our leasehold interests and properties. Our future success will depend on the success of our exploration, development, and production activities, all of which are subject to numerous risks beyond our control, including the risk that drilling will not result in commercially viable oil or natural gas production. Our decision to purchase, explore, develop or otherwise exploit prospects or properties will depend in part on the evaluation of data obtained through geophysical and geological analyses, production data and engineering studies, the results of which are often inconclusive or subject to varying interpretations. The cost of drilling, completing and operating wells is often uncertain before drilling commences. Overruns in budgeted expenditures are common risks that can make a particular project uneconomical. Further, many factors may curtail, delay or cancel drilling, including the following: • delays imposed by or resulting from compliance with regulatory requirements; • pressure or irregularities in geological formations; • shortages of or delays in obtaining qualified personnel, equipment or supplies, including drilling rigs and CO2; • equipment failures or accidents; and • adverse weather conditions, such as freezing temperatures and storms. The presence of one or a combination of these factors at our properties could adversely affect our business, financial condition and results of operations. Drilling new wells could result in new liabilities, which could endanger our interests in our properties and assets. There are risks associated with the drilling of oil and natural gas wells, including encountering unexpected formations or pressures, premature declines of reservoirs, blow-outs, craterings, sour gas releases, fires and spills, among others. The occurrence of any of these events could significantly reduce our revenues or cause substantial losses, impairing our future operating results. We may become subject to liability for pollution, blow-outs or other hazards. We do our best to insure against these hazards; however, such insurance has limitations on liability that may not be sufficient to cover the full extent of such liabilities. The payment of such liabilities could reduce the funds available to us or could, in an extreme case, result in a total loss of our properties and assets. Moreover, we may not be able to maintain adequate insurance in the future at rates that are considered reasonable. Oil and natural gas production operations are also subject to all the risks typically associated with such operations, including premature decline of reservoirs and the invasion of water into producing formations. Decommissioning costs are unknown, may be substantial and could divert resources from other projects. We may become responsible for costs associated with abandoning and reclaiming wells, facilities and pipelines which we use for production of oil and natural gas reserves. Abandonment and reclamation of these facilities and the associated costs are often referred to as “decommissioning”. We have not established any cash reserve account for these potential costs in respect of any of our properties. If decommissioning is required before economic depletion of our properties or if our estimates of the costs of decommissioning exceed the value of the reserves remaining at any particular time to cover such decommissioning costs, we may have to draw on funds from other sources to satisfy such costs. The use of other funds to satisfy such decommissioning costs could impair our ability to focus capital investment in other areas of our business and may dilute the ownership interests of our shareholders. We may be prevented from conducting our business if we cannot obtain or maintain necessary licenses. Our operations require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities. Our ability to obtain, sustain or renew such licenses and permits on acceptable terms is subject to changes in regulations and policies and to the discretion of the applicable governments, among other factors. Our inability to obtain, or the loss of or denial of extension of, any of these licenses or permits could hamper or prevent us from operating our business. 17 Table of Contents We may have difficulty distributing our production, which could harm our financial condition. In order to sell oil and natural gas that we are able to produce, we will have to make arrangements for storage and distribution to the market. We rely on local infrastructure and the availability of transportation for storage and shipment of our products, but infrastructure development and storage and transportation facilities may be insufficient for our needs at commercially acceptable terms in the localities in which we operate. This situation could be particularly problematic to the extent that our operations are conducted in remote areas that are difficult to access, such as areas that are distant from shipping or pipeline facilities. These factors may affect our ability to explore and develop properties and to store and transport our oil and natural gas production and may increase our operating expenses. Fluctuations in exchange rates could adversely affect our business. With our acquisition of the Wi2Wi Assets, consisting of producing properties in Alberta and British Columbia, Canada, most of our operations will be in Canada and most of our sales will be in Canadian dollars. Our cash flows will be impacted by the foreign exchange rate between the U.S. dollar and the Canadian dollar. Appreciation or depreciation in the value of the Canadian dollar relative to the U.S. dollar would affect our financial results reported in U.S. dollar terms without giving effect to any underlying change in our business or results of operations. We have not entered into any currency hedging transactions to protect us against this risk, and while we may enter into hedging transactions in the future, the availability and effectiveness of these transactions may be limited, and we may not be able to satisfactorily hedge our exposure. Risks Related to Our Industry Environmental risks may adversely affect our business. All phases of the oil and gas business present environmental risks and hazards and are subject to environmental regulation pursuant to a variety of federal, state, provincial and municipal laws and regulations. Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with oil and gas operations. The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. Compliance with such legislation can require significant expenditures, and a breach may result in the imposition of fines and penalties, some of which may be material. Environmental legislation is evolving in a manner that we expect may result in stricter standards and enforcement, larger fines and liability and potentially increased capital expenditures and operating costs. The discharge of oil, natural gas or other pollutants into the air, soil or water may give rise to liabilities to governments and third parties and may require us to incur costs to remedy such discharge. Compliance with environmental laws applicable to our business may cause us to curtail our future production or increase the costs of our production, development or exploration activities. If substantial enough, the costs could cause us to cease operations. Government regulations and legal uncertainties could affect our ability to profitably explore and develop oil or gas resources. Legislative and regulatory actions by governments may lead to changes in laws or regulations that negatively affect various aspects of oil and natural gas exploration and production, including within the primary geographic areas in which we have interests in oil and gas properties. The adoption of new laws or regulations, or the application of existing laws may decrease the growth in the demand or alter the cost of exploring for and developing natural resources which could in turn decrease the usage and demand for our production or increase our costs of doing business. Any of these restrictions could have a material adverse effect on our financial position. Companies operating in the oil and gas industry are subject to substantial competition. The oil and gas industry is highly competitive. Other oil and gas companies may seek to acquire oil and gas leases and other properties and services that we require to operate our business in the planned areas. This competition is increasingly intense as prices of oil and natural gas have risen in recent years. Additionally, other companies engaged in our line of business may compete with us in obtaining capital from investors. Competitors include larger companies that may have access to greater resources, may be more successful in the recruitment and retention of qualified employees and may conduct their own refining and petroleum marketing operations, which may give them a competitive advantage in the industry. If we are unable to compete effectively or respond adequately to competitive pressures, our results of operation and financial condition may be materially adversely affected. 18 Table of Contents The domestic prices at which oil and natural gas trade in the open market have experienced significant volatility, which can significantly negatively impact our business, revenues and reserve valuations. The prices we will receive for our oil and natural gas production heavily influences our revenue, profitability, access to capital and future rate of growth. For example, due to recent decreases in the market prices of natural gas and the resulting decrease in the value of our reserves securing our credit facility with National Bank of Canada, the Bank reduced the maximum borrowing base under our credit facility. Future declines in market prices will adversely affect our revenues, forecasting and valuation. Especially in recent years, the domestic prices at which oil and natural gas trade in the open market have experienced significant volatility, and we believe will likely continue to fluctuate in the foreseeable future due to a variety of influences beyond our reasonable control, including without limitation the following: • the price and quantity of imports of foreign oil and gas; • political and economic conditions, including embargoes, in oil-producing countries or affecting other oil-producing activity; • the level of global and domestic oil and gas exploration and production activity and inventories; • technological advances affecting the level of oil and gas consumption; • domestic and foreign governmental regulations; • proximity and capacity of oil and gas pipelines and other transportation facilities; • the price and availability of competitors’ supplies of oil and gas in captive market areas; • the introduction, price and availability of alternative forms of fuel to replace or compete with oil and natural gas; • domestic and foreign demand for oil and natural gas by both refineries and end users; • competitive measures implemented by competitors in the oil and gas industry; • political climates in nations that traditionally produce and export significant quantities of oil and natural gas and regulations and tariffs imposed by exporting and importing nations, including actions taken by the Organization of Petroleum Exporting Countries; and • adverse weather conditions, including freezing temperatures and severe storms. Advanced technologies available in the industry cannot eliminate exploration risks. Even when used and properly interpreted, three-dimensional (3-D) seismic data and visualization techniques only assist geoscientists in identifying subsurface structures and hydrocarbon indicators. Such data and techniques do not allow the interpreter to know conclusively if hydrocarbons are present or economically producible. In addition, three-dimensional (3-D) seismic data becomes less reliable when used at increasing depths. We could incur losses as a result of expenditures on unsuccessful wells. If exploration costs exceed our estimates, or if exploration efforts do not produce results which meet our expectations, our exploration efforts may not be commercially successful, which could adversely impact our ability to generate revenues from operations. 19 Table of Contents Risks Associated with Our Securities Our Board of Directors’ ability to issue undesignated Preferred Shares and the existence of anti-takeover provisions may depress the value of our Common Shares. Our authorized capital includes 100,000,000 Preferred Shares, 97,700,000 shares are undesignated, blank check Preferred Shares available for issuance. Our Board of Directors has the power to issue any or all of the Preferred Shares, including the authority to establish one or more series and to fix the powers, preferences, rights and limitations of such class or series, without shareholder approval. Our Board may, in the future, consider adopting additional anti-takeover measures. The authority of our Board to issue undesignated stock and the anti-takeover provisions of Colorado law, as well as any future anti-takeover measures adopted by us, may, in certain circumstances, delay, deter or prevent takeover attempts and other changes in control of us that are not approved by our Board. As a result, our shareholders may lose opportunities to dispose of their Common Shares at favorable prices generally available in takeover attempts or that may be available under a merger proposal and the market price, voting and other rights of the holders of Common Shares may also be affected. Our Common Shares are quoted on the Over-the-Counter Bulletin Board, which may have an unfavorable impact on our stock price and liquidity. Our Common Shares are quoted on the Over-the-Counter Bulletin Board. The OTCBB is a significantly more limited market than the New York Stock Exchange, the American Stock Exchange or NASDAQ system. The OTCBB market is an inter-dealer market much less regulated than the major exchanges and the Common Shares are subject to abuses, volatility and shorting. There is currently no broadly followed and established trading market for our Common Shares. An established trading market may never develop or be maintained. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders. Absence of an active trading market reduces the level of liquidity available to the holders of our Common Shares. It may not be possible for a shareholder to sell its Common Shares within any particular time period, for an acceptable price, or at all. There is no certainty that a holder of Common Shares will be able to identify a buyer for Common Shares or realize any monetary value whatsoever from a sale thereof. Our Common Shares are considered highly speculative and there is no certainty that Common Shares will continue to be quoted for trading on the OTCBB or on any other form of quotation system or stock exchange, and even if the Common Shares were to be listed on a quotation system or stock exchange senior to the OTCBB, the Common Shares would continue to be subject to the resale restrictions and other limitations described above. Our Common Shares are thinly traded, so you may be unable to sell at or near asking prices or at all. Currently, our Common Shares are quoted in the OTCBB and the trading volume in our Common Shares may be limited by the fact that many major institutional investment funds, including mutual funds, as well as individual investors follow a policy of not investing in OTCBB stocks and certain major brokerage firms restrict their brokers from recommending OTCBB stocks because they are considered speculative, volatile and thinly traded. The market price of our Common Shares could fluctuate substantially due to a variety of factors, including market perception of its ability to achieve its planned growth, quarterly operating results of other companies in the same industry, trading volume in the Common Shares, changes in general conditions in the economy and the financial markets or other developments affecting us or our competitors. In addition, the stock market is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our Common Shares. The trading volume of our Common Shares has been and may continue to be limited and sporadic. As a result of such trading activity, the quoted price for our Common Shares on the OTCBB may not necessarily be a reliable indicator of its fair market value. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Due to lower trading volumes in the Common Shares, there may be a lower likelihood of one’s orders for Common Shares being executed, and current prices may differ significantly from the price one was quoted at the time of one’s order entry. Further, if our Common Shares cease to be quoted, holders would find it more difficult to dispose of their Common Shares or to obtain accurate quotations as to the market value of the Common Shares and as a result, the market value of the Common Shares likely would decline. 20 Table of Contents Our Common Shares may not become listed or quoted on stock market senior to the OTCBB. In the first quarter of 2012, we applied for quotation of our Common Shares on the OTCQX but due to circumstances beyond our control we were unable to obtain approval. In the future, we may seek to apply for listing on another market or exchange, such as the American Stock Exchange, Nasdaq or the Toronto Stock Exchange. Currently, we do not meet all of the initial listing standards for the American Stock Exchange or Nasdaq, particularly the corporate governance requirements and director independence. There are no assurances that we will satisfy the applicable listing standards of any such market that we apply to, or that we will be able to obtain or maintain a more senior listing for our Common Shares. We are subject to the penny stock rules adopted by the SEC that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may make it difficult for our shareholders to sell their shares. Our common stock is subject to the SEC regulations for “penny stock.” Penny stock includes any non-NASDAQ or other exchange listed equity security that has a market price of less than $5.00 per share, subject to certain exceptions. The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock. This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock. The regulations also require that monthly statements be sent to holders of penny stock which disclose recent price information for the penny stock and information of the limited market for penny stocks. These requirements adversely affect the market liquidity of our common stock. In addition, our common stock is subject to Rule 15g-1 through 15g-9 under the Exchange Act, which imposes certain sales practice requirements on broker-dealers who sell our common stock to persons other than established customers and “accredited investors” (generally, individuals with a net worth in excess of $1,000,000 (exclusive of the value of their primary residence) or annual incomes exceeding $200,000 individually, or $300,000 together with their spouse)). For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to the sale. This rule adversely affects the ability of broker-dealers to sell our common stock and purchasers of our common stock to sell their shares of such common stock. If we raise capital through the sale of equity securities, existing shareholders will be diluted. Any additional capital we raise through the sale of our equity securities will dilute the ownership percentage of our shareholders. Raising any such capital could also result in a decrease in the nominal fair market value of our equity securities because our assets would be owned by a larger pool of outstanding equity. The terms of securities that we issue in future capital transactions may be more favorable to new investors, and may include preferences, superior voting rights and the issuance of other derivative securities, and issuances of incentive awards under equity employee incentive plans, all of which may have a dilutive effect to existing investors. The elimination of monetary liability against our directors, officers and employees under Colorado law and the existence of indemnification rights to our directors, officers and employees may result in substantial expenditures by us and may discourage lawsuits against our directors, officers and employees. Our organizational documents contain provisions that limit the liability of our directors for monetary damages and provide for indemnification of our executive officers and directors. These provisions may discourage shareholders from bringing a lawsuit against our officers and directors for breaches of fiduciary duty and may also reduce the likelihood of derivative litigation against its officers and directors even though such action, if successful, might otherwise have benefited the shareholders. We may also have contractual indemnification obligations under our agreements with our officers. In addition, to the extent that costs of settlement and damage awards against our officers or directors are paid by us pursuant to the indemnification provisions in our governing documents, this actually may have the effect of deterring the shareholder from bringing suit against our officers or directors. We have been advised that the SEC takes the position that these types of indemnification provisions are unenforceable under applicable federal and state securities laws. Restricted securities may not be resold outside of a registered offer and sale Securities that we sell and issue and that have not been registered under the Securities Act are “restricted securities” within the meaning of Rule 144. As a result, such restricted securities may not be offered, sold, pledged or otherwise transferred by the holders of such shares, directly or indirectly, unless the shares are registered under the Act and all applicable states securities laws, or unless there is an available exemption or exclusion from such registration requirements. 21 Table of Contents Unless certain conditions are met, Rule 144 is not available for the resale of securities of issuers that are, or have ever previously been, issuers with (i)no or nominal operations and (ii)no or nominal assets other than cash and cash equivalents (a “shell company”). The Asset Purchase Agreement with Wi2Wi concluded that we may have been at one time a “shell company” in the past. We believe that we were never a shell company and that, even if we were deemed to have been a shell, we ceased to be a shell company in October 2010, when we acquired our first oil and gas producing properties, and that the filing of our Annual Report on Form 10-K for the year ended December31, 2010 satisfied the Form 10 disclosure requirements. However, if it is deemed that we did not satisfy the conditions for use of Rule 144, our shareholders would not be able to use Rule 144 for resales of restricted securities. ITEM1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM2. PROPERTIES Oil and Gas Properties We have built our asset base through leasehold interest acquisitions that are geographically focused in Canada (Peace River, Berwyn and Medicine River, Alberta and Inga, British Columbia) and in the United States (Piqua, Kansas ). Canadian Oil and Gas Properties On October20, 2011, Legend Canada completed the acquisition of the majority of the petroleum and natural gas leases, lands and facilities held by Wi2Wi, Inc., formerly known as, International Sovereign Energy Corp. The acquisition of the Wi2Wi Assets is discussed in more detail in Item1 of this Report entitled “BUSINESS – Purchase of Canadian Assets.” The purchase price was CA$8,905,031 in cash and 3,552,516 Common Shares. The Wi2Wi Assets included producing oil and gas leasehold properties in Western Canada that have been maintained through the drilling of internally generated low to medium risk exploration and development sites. The principal natural gas leasehold properties are located in Medicine River and Berwyn in Alberta, and Clarke Lake in British Columbia. The Wi2Wi Assets also included an interest in various light oil properties consisting of Red Earth and Swan Hills in Alberta, both of which were sold in 2012, and Inga in British Columbia. Schedule 1 of the Asset Purchase Agreement contains a detailed description of the Wi2Wi Assets sold to Legend Canada. We are evaluating the producing and non-producing acreage, for further drilling potential of these Canadian properties. A summary discussion of the oil and gas leasehold properties held by Legend Canada follows. Medicine River, Alberta The Medicine River property contains a number of working interests in west central Alberta. Mineral rights vary on the acreage and production is taken from several productive zones within the acreage. Most of the gas production is taken from the shallow Edmonton sands, with oil produced from the Viking sandstone and Pekisko carbonate sections. The Medicine River area is emerging as a resource play area in the Viking sandstone with a number of wells drilled by other companies in close proximity to Legend Canada properties. We are monitoring the activity on these lands in order to determine the timing and strategy relating to horizontal resource drilling potential on Legend Canada properties in the area. Berwyn, Alberta The Berwyn property is located in northwestern Alberta. It is comprised of 2,560 acres of land with mineral royalty subject only to Crown, upon which three gas wells have been drilled to test the localized structural features defined by seismic. The stacked nature of the productive gas sands and the significant rates of gas production are expected to facilitate development of additional gas reserves in the area. Joarcam, Alberta Legend Canada recently acquired an interest in over 5,760 gross mineral acres in the Joarcam area of central Alberta as part of a joint venture with a third party, and has jointly drilled two test wells into the Viking sandstone formation. Legend Canada has a 40% working interest in the land and wells subject to Alberta Crown royalty. As of the date of this Report, currently one well is producing light oil at a rate of 5 BOPD with 2 BOPD net to Legend Canada. Additional mineral lands were acquired in a land sale during July 2011 which increased Legend Canada’s interest in the properties to seven sections. Additional vertical wells are being contemplated to more fully develop the acreage, while a horizontal drilling program is being considered in the lowermost Viking “C” sandstone formation, which has been successfully developed by other companies to the northwest at Redwater, Alberta. 22 Table of Contents Clarke Lake, British Columbia Clarke Lake is a non-operated gas property in northeastern British Columbia. As of the date of this Report, the property currently produces almost 350 MCF/d, approximately 58 Boepd, net to Legend Canada’s interest. There is little additional development potential expected on the Clarke Lake property. Other Properties in Alberta and British Columbia Legend Canada owns a number of minor working interest properties in both Alberta and British Columbia. In total these properties produce a little over 20 Boepd, mostly in oil. Minor development potential is anticipated on these properties. Inga, British Columbia is the major producing property in this group with net production of 9.0 BOPD. Undeveloped Properties In addition to the producing properties mentioned above, Legend Canada also owns leases of undeveloped acreage with varying lease terms remaining. The total number of undeveloped acres is currently 29,296 gross acres (22,265 net). U.S. Oil and Gas Properties Our oil and gas property interests in the United States are located in the Piqua region of the State of Kansas. A summary discussion of these U.S. properties follows: Piqua, Kansas On October29, 2010, we completed our first acquisition of an oil and gas property with the purchase of the entire working interest, representing 87.5% of the revenue interest, of certain oil and gas leases held by Piqua Petro Inc., a Kansas corporation, located in Piqua, Kansas (“Piqua”). The acquired leases contain 1,040 net acres with 33 active oil and water injection wells in Woodson County, Kansas. The property is located in the Humboldt-Chanute field producing in the Bartlesville-Squirrel formation at a depth of 740 to 850 feet. The purchase price was approximately $625,000. Some of the development options for the Piqua properties include infill drilling, water flooding, well bore cleanout, and other drilling on lightly developed producing leases. No significant development had taken place on the leased sites since 2006, so our initial activities focused on maintaining the existing wells and the tie-in of shut in locations. The main production fairway is contained within the Ellis, Bennett and Orth-Gillespie leases, where additional development locations can be drilled in an effort to more fully develop the Squirrel sand reservoir. Neither the Ellis nor the Orth-Gillespie leases have adequate water injection to provide the necessary pressure support. We intend to either convert existing wells or drill new locations in an effort to improve the pressure support provided by these injectors. Beginning in June 2011, we drilled three additional wells on the Orth-Gillespie leased property with the objective of increasing the number of development wells and related production from the Squirrel sand reservoir. In addition, the wells were drilled in order to more fully delineate the producing pool and to increase our understanding of the distribution of the Squirrel reservoir. The results of two of the wells suggested similar thickness in reservoir on the eastern side of the Piqua property with measurable oil shows in both wells. The third well, which was drilled on the west side of the property, presented a thicker overall squirrel zone with additional oil. In addition to the drilling of these wells, we also re-completed a standing well located on an adjacent lease in the Squirrel reservoir zone. All four wells are currently producing oil. Three additional wells commenced drilling during December 2011 and were put online during January 2012. Four wells were drilled in Piqua in 2012.Two were drilled on the Gillespie South lease and two on the Cress lease to the east.Each of these resulted in successful oil wells and were put on line in September 2012.The Cress locations further delineated the eastern extent of the Squirrel sand and helped to identify the potential for 8 new well locations on the lease. Assuming financing to fund development, we plan to resume the twenty well program which was begun in 2012. Drilling, completion and equipment costs for wells at the Piqua properties are expected to be approximately $30,000 per well. On November 12, 2013, the Company entered into an Agreement for Purchase and Sale with Black Oak Oil and Gas, LLC, to purchase certain oil and gas producing assets held by Black Oak and located in McCune, Kansas. These assists consist of (i) Black Oil's petroleum and natural gas rights, (ii) land and land leases totaling approximately 1,097 acres, and (iii) various vehicles and equipment used on the land. 23 Table of Contents Divide County, North Dakota On February25, 2011, after evaluating and studying various opportunities, we completed the acquisition of seven leaseholds on land in Divide County, North Dakota totaling 3,840 gross acres (net 167.11 acres) with all mineral rights including the Bakken and Three Forks formations. During 2012, we disposed of our working interest in this property for net proceeds of $397,000 and retained a 1% royalty interest over all of the Bakken lands for the duration of the lease term. Disclosure of Reserves Our proved crude oil and natural gas reserves are located in Canada and the United States. InSite Petroleum Consultants Ltd. evaluated the reserve estimates prepared by us for the Canadian properties as of December 31, 2013 and prepared a report with its conclusions. A copy of the InSite reserve report attached hereto as Exhibit 99.2. InSite is an independent expert engineering, geological, technical and advisory company providing services to the oil and gas industry throughout the world. Each of InSite’s professionals has over 25 years of experience in the oil and gas industry. InSite’s report is intended to be compliant with SEC Regulations S-X and S-K, for the purpose of disclosure requirements. InSite utilizes the latest available technology and engineering software that incorporates all current regulatory details. The estimated reserves for our U.S. oil and gas properties as of December 31, 2013, are based upon a reserves report prepared by the independent licensed petroleum engineering firm of KLH Consulting, located in Wichita, Kansas. The KLH reserve report is attached hereto as Exhibit 99.1. KLH is a member of the Society of Petroleum Engineers and the Kansas Independent Oil and Gas Association, and its professionals have over 35 years of experience in the oil and gas industry. KLH has served companies with oil and gas properties located in several states throughout the south and midwest regions of the United States, including the Piqua, Kansas formations, and, as such, we believe KLH has sufficient experience to appropriately assess our reserves. The reserve data set forth in the reports and in this Report represents only estimates, and should not be construed as being exact quantities. They may or may not be actually recovered, and if recovered, the actual revenues and costs could be more or less than the estimated amounts. Moreover, estimates of reserves may increase or decrease as a result of future operations. KLH and InSite used all assumptions, data, methods and procedures they considered necessary and appropriate under the circumstances to prepare their estimates. The reserves set forth in their reports for the properties are estimated by performance methods or analogy. In general, reserves attributable to producing wells and reservoirs are estimated by performance methods such as decline curve analysis which utilizes extrapolations of historical production data. Reserves attributable to non-producing and undeveloped reserves included in the reports are estimated by analogy. The estimates of the reserves, future production, and income attributable to properties are prepared based on the reserve definitions set out in Rule 4-10(a) in SEC Regulation S-X and, in the case of KLH, using the economic software package Aries for Windows, a copyrighted program of Halliburton, and in the case of InSite, Mosaic software consistent with the COGE (Canadian Oil and Gas Evaluation) handbook. The KLH and InSite reports summarize conclusions made by them with respect to the reserves estimates. To estimate economically recoverable crude oil and natural gas reserves, many factors and assumptions were considered, including the use of reservoir parameters derived from geological, geophysical and engineering data which cannot be measured directly, economic criteria based on current costs and SEC pricing requirements, and forecasts of future of production rates. Under applicable SEC regulations, proved reserves must be demonstrated to be economically producible based on existing economic conditions including the prices and costs at which economic production from a reservoir is to be determined as of the effective date of the report. With respect to the property interests we own, production and well tests from examined wells, normal direct costs of operating the wells or leases, other costs such as transportation and processing fees, production taxes, recompletion and development costs and product prices are based on SEC regulations, geological maps, well logs, core analyses, and pressure measurements. 24 Table of Contents Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas that cannot be measured in an exact manner. There are numerous uncertainties inherent in estimating crude oil and natural gas reserves and their estimated values, including many factors beyond our control. The accuracy of any reserve estimate is a function of the quality of available data and of engineering and geologic interpretation and judgment. As a result, estimates of different engineers, including those used by us, may vary. In addition, estimates of reserves are subject to revision based upon actual production, results of future development and exploration activities, prevailing crude oil and natural gas prices, operating costs and other factors. The revisions may be material. Accordingly, reserve estimates are often different from the quantities of crude oil and natural gas that are ultimately recovered and are highly dependent upon the accuracy of the assumptions upon which they are based. Our estimated net proved reserves, included in our SEC filings, have not been filed with or included in reports to any other federal agency. See Item1A of this Report above entitled “RISK FACTORS – estimates of crude oil and natural gas reserves may be inaccurate and our actual revenues may be lower than our financial projections.” Federal, state and provincial regulations governing protection of the environment may prevent the Company from recovering the estimated reserves disclosed in this section of the Report. For a discussion of the main federal laws and regulations in the United States and Canada in place to protect the environment, see the subsection of this Annual Report above entitled “DESCRIPTION OF BUSINESS – Governmental Regulation,” which disclosure is incorporated herein by reference. Summary of Oil and Gas Reserves as of December31, 2013 The following table sets forth certain information relating to our U.S. and Canadian estimated net reserves as of December31, 2013. The information with respect to our U.S. properties is based on the KLH reserve report as of December 31, 2013, and the information with respect to our Canadian properties is based on the InSite reserve report as of December 31, 2013. Oil NaturalGas NGLs + Cond Proved Reserves (Mbbls) (Mmcf) (Mbbls) Proved Developed Reserves Canada U.S. — — Proved Undeveloped Reserves Canada — — — U.S. — — Total Proved Reserves Probable Reserves Probable Developed Reserves Canada U.S. — — — Probable Undeveloped Reserves Canada U.S. — — — Total Probable Reserves 25 Table of Contents Probable Reserves Estimates of probable reserves are inherently imprecise. When producing an estimate of the amount of oil and gas that is recoverable from a particular reservoir, an estimated quantity of probable reserves is an estimate of those additional reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are as likely as not to be recovered. Estimates of probable reserves are also continually subject to revisions based on production history, results of additional exploration and development, price changes and other factors. When deterministic methods are used, it is as likely as not that actual remaining quantities recovered will exceed the sum of estimated proved plus probable reserves. When probabilistic methods are used, there should be at least a 50% probability that the actual quantities recovered will equal or exceed the proved plus probable reserves estimates. Probable reserves may be assigned to areas of a reservoir adjacent to proved reserves where data control or interpretations of available data are less certain, even if the interpreted reservoir continuity of structure or productivity does not meet the reasonable certainty criterion. Probable reserves may be assigned to areas that are structurally higher than the proved area if these areas are in communication with the proved reservoir. Probable reserves estimates also include potential incremental quantities associated with a greater percentage recovery of the hydrocarbons in place than assumed for proved reserves. Controls Over Reserve Estimates Compliance as it relates to reporting both our Canadian reserves and our U.S. reserves is the responsibility of Mr.Diamond-Goldberg, our President and principal technical representative, who has over 30 years of industry experience. In addition to his years of experience, Mr.Diamond-Goldberg holds a degree in petroleum geology with a strong background in asset evaluation and management. With respect to our U.S. properties, our control over reserves estimates included retaining KLH as our independent petroleum and geological firm. The engineer responsible for overseeing the reserve study at KLH is a licensed petroleum engineer in both Kansas and Missouri. Further professional qualifications include a degree in petroleum engineering and being a member of the Society of Petroleum Engineers and Kansas Independent Oil and Gas Association. We provided KLH with information about our oil and gas properties, including production profiles, prices and costs, and KLH prepared its own estimates of the reserves attributable to the Piqua properties. All of the information regarding reserves on our Piqua properties in this Report is derived from KLH’s report. With respect to our Canadian properties, our control over reserves estimates included retaining InSite as our independent petroleum and geological auditing firm. We provided InSite with information about our oil and gas properties, including production profiles, prices and costs, and InSite reviewed our estimates of the reserves attributable to the oil and gas properties. InSite is an independent expert engineering, geological, technical and advisory company providing services to the oil and gas industry throughout the world. Each of InSite’s professionals has over 25 years of experience in the oil and gas industry. Prior to our acquisition of the Canadian properties in October 2011, InSite served as the management independent petroleum and geological firm for Wi2Wi and had prepared a prior report on the properties for the prior year ended December31, 2010. We retained InSite for reporting on our Canadian reserves at December31, 2011, 2012 and 2013, because of their familiarity with the properties and their expertise in our industry. All of the information on Canadian oil and gas reserves in this Report is derived from InSite’s report. Proved Undeveloped Reserves U.S. Properties At December31, 2013, we estimated that we had proved undeveloped reserves (PUDs) of 45.1 MBOE for our U.S. properties, which accounted for 42% of our total estimated U.S. proved oil and gas reserves. The following table discloses our PUDs during 2013. OilandNaturalGas U.S. Properties Reserves(MBOE) PUDs beginning of year 2012 Revisions of previous estimates - Conversions to proved developed reserves - Additional PUDs added - PUDs end of year 2013 26 Table of Contents Beginning late in June 2011, we drilled three wells consecutively on the Orth-Gillespie leased property with the objective of increasing the number of development wells drilled into the Squirrel sand reservoir. In addition, we wanted to see if the pool could be more fully delineated and increase our understanding of the thickest part of the Squirrel reservoir. The results of the drilling the wells suggested similar thickness in reservoir on the eastern side of the leased property with measurable oil shows in both wells. The third well, which was drilled on the west side of the leased property, presented a thicker overall Squirrel zone with additional oil. As this well is further south than the previously drilled wells, production information from the well will determine the development potential to the south, where only a few wells had been drilled prior to our acquisition of the leaseholds. All three wells were hydraulically fractured at the beginning of August 2011, and were placed on production in mid-August. In addition to the drilling of these wells, we also re-completed a standing well located on an adjacent lease in the Squirrel reservoir zone. All four wells are currently producing oil. Three additional wells commenced drilling during December 2011 and were put online during January 2012. Four wells were drilled in Piqua in 2012, each of which were successful and were put on line in September 2012. Four wells were drilled and placed into production during August and September 2013 on the Pat Collins lease at our Piqua property.The four wells were successfully drilled and added to the knowledge base on the lightly drilled lease.New PUD locations were identified by this drilling. Funding for the drilling of the Pat Collins wells was provided through the debenture financing with Hillair Capital Corp. in July 2013.This financing was earmarked for the resumption of the Company’s 20 well drilling program on the Piqua property begun in 2012. Drilling, completion and equipment costs for wells at the Piqua properties are expected to be approximately $30,000 per well. Canadian Properties At December31, 2013, we estimated that we had proved undeveloped reserves (PUDs) of 0.0 MBoe for our Canadian properties, which was due to the divestitures of the properties previously containing the PUDs. The following table discloses our progress toward the conversion of PUDs during 2013. OilandNaturalGas Canadian Properties Reserves (MBOE) PUDs beginning of year 2013 Revisions of previous estimates ) Conversions to proved developed reserves Additional PUDs added PUDs end of year 2013 Production Volumes The following tables set forth certain information regarding the production volumes of oil and natural gas for the periods indicated for the Canadian properties. Canadian Properties YearsEndedDecember31, Production volumes: Crude oil (MBbls) Natural gas (Mmcfs) NGLs (MBbls) Total production (MBOE) Average daily production(BOED) For the period from October20, 2011 through December31, 2011 27 Table of Contents The following table sets forth certain information regarding our United States production volumes of oil and natural gas for the periods indicated. Canadian Properties Years Ended December31, Production volumes: Crude oil (MBbls) Natural gas (Mmcfs) NGLs (MBbls) Total production (MBOE) Average daily production For the period from January1, 2011 through October20, 2011 The following table sets forth certain information regarding our United States production volumes of oil and natural gas for the periods indicated. U.S. Properties YearsEndedDecember31, Production volumes: Oil production (MBbls) Average daily production (BOED) Drilling and Development Activity The following table sets forth wells drilled and completed during the periods indicated on our U.S. oil and gas properties. Year Ended December31, Gross Net Gross Net Gross Net Development Oil wells Natural gas wells Dry wells Total Exploration Oil wells Natural gas wells Dry wells Total 28 Table of Contents Productive Wells and Acreage The following tables summarize our total oil wells by type and gross and net productive hydrocarbon wells by country as of December31, 2013. A net well represents our percentage ownership of a gross well. The following table does not include wells which were awaiting completion, in the process of completion or awaiting flowback subsequent to fracture stimulation. Producing Wells Non-ProducingWells Gross Net Gross Net United States Oil Gas — Total Canada Oil Gas Total The following table sets forth our undeveloped and developed gross and net leasehold acreage at December31, 2013. Undeveloped acreage includes leased acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas, regardless of whether or not such acreage contains proved reserves. Developed Undeveloped Gross Net Gross Net United States (acres) Canada (acres) Title to Properties We believe that we have satisfactory title to all of our U.S. and Canadian properties in accordance with standards generally accepted in the oil and gas industry. Our properties are subject to customary royalty interests, liens for current taxes and other burdens, which we believe do not materially interfere with the use of or affect the value of such properties. Prior to acquiring undeveloped properties, we perform a title investigation that is thorough but less vigorous than that conducted prior to drilling, which is consistent with standard practice in the oil and gas industry. Before we commence drilling operations, we conduct a thorough title examination and perform curative work with respect to significant defects before proceeding with operations. We have performed a thorough title examination with respect to substantially all of our active properties. In connection Legend Canada’s acquisition of the Wi2Wi Assets, we performed thorough due diligence with respect to the properties. In particular, we engaged a third-party firm to perform title review of the properties. We also reviewed all lease documents, including lease operating statements identifying production, royalties, operating expense and net revenues. We further performed site inspections as we determined necessary. Delivery Commitments We currently have no delivery commitments for product obtained from our wells in Canada or the U.S. Dry Holes We have not experienced any dry holes. 29 Table of Contents ITEM3. LEGAL PROCEEDINGS On October 28, 2013, RR Donnelly & Sons Company filed a complaint against the Company seeking to collect approximately $68,913.21, plus interest for services rendered on or before November 30, 2012. As of the date of this Report, there are no other claims, proceedings, actions or lawsuits in existence, or to our knowledge threatened or asserted, against us or with respect to any of our assets that would materially adversely affect our business, property or financial condition, including environmental actions or claims. In addition, there are no outstanding judgments against us or any consent decrees or injunctions to which we are subject or by which our assets are bound. However, from time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. Litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We do not know of any proceedings to which any of our directors, executive officers, or affiliates, any owner of record of the beneficially or more than five percent of its common stock, or any associate of any such director, officer, affiliate, or security holder is a party adverse or has a material interest adverse to us. ITEM4. MINE SAFETY DISCLOSURES Not applicable 30 Table of Contents PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our Common Shares have been quoted for trading on the Over-the-Counter Bulletin Board under the trading symbol “LOGL” since March15, 2011. Prior to March15, 2011, our Common Shares were quoted on the OTCBB under the trading symbol “SNHI”, although there was no active trading in the shares. Although our Common Shares are quoted on the OTCBB, there is no assurance that an active, liquid market for our Common Shares will develop or that a trading market will continue. The OTCBB is a significantly more limited market than the New York Stock Exchange, American Stock Exchange or NASDAQ system. The quotation of our Common Shares on the OTCBB may result in a less liquid market available for our shareholders to trade Common Shares, could depress the trading price of the Common Shares and could have a long-term adverse impact on its ability to raise capital in the future. The following table sets forth, for the period indicated, the average high and low closing prices for our Common Shares on the OTCBB as reported by various OTCBB market makers. The quotations reflect inter-dealer prices without adjustments for retail mark-ups, mark-downs, or commissions and may not necessarily reflect actual transactions. High Low Fiscal 2012: Fourth quarter, ended December31, 2012 $ $ Third quarter, ended September30, 2012 Second quarter, ended June30, 2012 First quarter, ended March31, 2012 Fiscal 2013: Fourth quarter, ended December31, 2013 $ $ Third quarter, ended September30, 2013 Second quarter, ended June30, 2013 First quarter, ended March31, 2013 As of March 19, 2014, the closing sales price for our Common Shares on the OTCBB was $0.048. Holders As of the latest practical date before filing this annual report, there were 119,011,844 Common Shares issued and outstanding, held by 31 holders of record. Transfer Agent and Registrar Corporate Stock Transfer, located at 3200 Cherry Creek Drive South, Suite 430, Denver, Colorado 80209 is currently the transfer agent and registrar for our Common Shares. Its phone number is (303)282-4800. Dividend Policy We have never declared or paid dividends on our capital stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of the Board of Directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. There are no dividend restrictions that limit our ability to pay dividends on our common stock in our Articles of Incorporation, as amended, or Bylaws. ITEM6. SELECTED FINANCIAL DATA Not Applicable. 31 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, and should be read in conjunction with our financial statements and related notes.We incorporate by reference into this Report our audited consolidated financial statements for the years ended December 31, 2013 and 2012.The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. In addition, the following discussion and analysis contains forward-looking statements that involve risks and uncertainties, including, but not limited to, those discussed in “Forward Looking Statements,” and elsewhere in this Report. The following management’s discussion and analysis is intended to assist in understanding the principal factors affecting our results of operations, liquidity, capital resources and contractual cash obligations.This discussion should be read in conjunction with our consolidated financial statements which are incorporated by reference herein, information about our business practices, significant accounting policies, risk factors, and the transactions that underlie our financial results, which are included in various parts of this filing. For ease of presentation in the following discussions of “Comparison of Results” and “Liquidity and Capital Resources”, we round dollar amounts to the nearest thousand dollars (other than average prices per barrel and per share amounts). Overview of Business We are an oil and gas exploration, development and production company.Ouroil and gas property interests are located in Western Canada (in Berwyn and Medicine River in Alberta, and Clarke Lake in British Columbia) and in the United States (in the Piqua region of the State of Kansas). Our business focus is to acquire producing and non-producing oil and gas right interests and develop oil and gas properties that we own or in which we have a leasehold interest. We also anticipate pursuing the acquisition of leaseholds and sites within other geographic areas that meet our general investment guidelines and targets. The majority of our operational duties are outsourced to consultants and independent contractors, including for drilling, maintaining and operating our wells, and we maintain a limited in-house employee base. On October20, 2011, our wholly-owned subsidiary, Legend Canada completed the acquisition of the majority of the petroleum and natural gas leases, lands and facilities held by Wi2Wi, formerly International Sovereign. The assets acquired consisted of substantially all of Wi2Wi’s assets (which are the properties in Alberta and British Columbia described above). Our Company was incorporated under the laws of the State of Colorado on November27, 2000 under the name “SIN Holdings, Inc.” On November29, 2010, we changed our name to Legend Oil and Gas, Ltd. Our only subsidiary is Legend Canada, which was formed in Alberta, Canada on July28, 2011 to acquire the Wi2Wi assets. Neither we nor Legend Canada are reporting issuers in any province of Canada. On January 23, 2014, we entered into an agreement with New Western to consummate a business combination.Under the agreement, we will merge with and into a newly formed entity and each outstanding share of our common stock will be converted into the right to receive 1 share of New Western common stock for every 3 shares common stock of the Company.The newly formed entity will be the surviving entity.The closing date for the merger is to be determined by the Company and New Energy and is contingent upon shareholder approval and having an effective Form S-4 registration statement in accordance with the provisions of the U.S. Securities Act. Results of Operations The following is a discussion of our consolidated results of operations, financial condition and capital resources.You should read this discussion in conjunction with our Consolidated Financial Statements and the Notes thereto contained elsewhere in this reportComparative results of operations for the periods indicated are discussed below. 32 Table of Contents The following table sets forth certain of our oil and gas operating information for the years ended December 31, 2013, and December 31, 2012, respectively. Year Ended December 31, Change % Change Production Data : Oil production (bbls) Average daily oil production (bbl/d) 43 57 Natural gas production (mcf) Average daily natural gas production(mcf/d) Natural gas liquids production (bbl) Average daily natural gas liquids production (bbl/d) 5 5 - - Total BOE Total BOE/d Revenue Data : Oil revenue ($) Average realized oil sales price ($/bbl) Gas revenue ($) Average realized gas sales price ($/mcf) 41 Natural gas liquids revenue ($) 3 Average realized natural gas liquids price ($/bbl) 10 Operating expenses : Production expenses Average operating expenses ($/boe) 22 Operating Margin ($/boe) 19 Depreciation, depletion, and amortization * Oil and natural gas were combined by converting natural gas to oil equivalent on the basis of 6 mcf of gas 1 boe. Production and Revenue Revenues Year Ended December 31, Change Change Product revenues: $ $ $ % Crude oil sales ) ) Natural gas sales ) (3 ) Natural gas liquids sales 3 Processing revenue ) ) Product revenues The lower oil volumes in Canada combined with slightly lower realized prices led to a decrease in oil revenue.Gas revenues were marginally lower in 2013 due to lower volumes in Canada offset by a stronger natural gas market price environment.Liquids revenues during the 2013 periods were higher compared to 2012 due to stronger prices linked to natural gas pricing. 33 Table of Contents Production Year Ended December 31, Change Percent Change Sales Volume : Crude Oil(bbl) ) ) Natural Gas(mcf) ) ) Natural Gas Liquids(bbl) ) (5 ) Total BOE ) ) * Oil and natural gas were combined by converting natural gas to oil equivalent on the basis of 6 mcf of gas 1 boe. The decrease in oil and natural gas volumes are largely due to the asset sales in Canada as well as shut in production in selected areas.Natural gas volumes decreased in Canada, largely due to a decrease in the Northeast British Columbia area due to shut in production.The decrease in natural gas liquids is reflective of the decrease in natural gas, as the liquids tend to be associated with the production of the natural gas. Commodity Prices Realized Year Ended December 31, Change Change Sales Price : $ $ $ % Crude Oil($/bbl) ) (1 ) Natural Gas($/mcf) 41 Natural Gas Liquids($/bbl) 10 The average price per barrel of oil during 2013 was lower than 2012, reflective of the pricing environment that the Company is participating in, particularly with the price differential in Canada as we continue to see steep differentials in the pricing of our Canadian oil.The natural gas prices reflect a stronger gas price environment in 2013 in Canada in comparison to 2012.Liquids pricing is linked to the oil and natural gas pricing environment, which leads to the stronger pricing for 2013.The prices we receive for our oil and natural gas production are determined by the market and heavily influence our revenue, profitability, access to capital and future rate of growth. Production Expenses Production expenses for the year ended December 31, 2013 totaled $1,459,000, compared to $1,835,000 in 2012, where the impact of lower volumes led to the decrease.On a per barrel basis, the production expense increased from $24.28/boe in 2012 to $26.96/boe in the corresponding period of 2013.Production expenses consist of day-to-day operational expenses for production of oil and maintenance and repair expenses for the wells and property. 34 Table of Contents General and Administrative Expenses General and administrative expenses include: professional fees; management fees; travel expenses; office and administrative expenses; and marketing and SEC filing expenses. General and administrative expenses increased at December 31, 2013 to $3,955,000, as compared to $3,635,000 for the same period in 2012. The decrease in professional fees and salaries reflects cost cutting efforts by the Company. Year Ended December 31, Change Change General and administrative expenses $ $ $ % Professional fees ) Salaries and benefits 15 Office and administration 46 Stock based compensation 1 Total 9 Stock based compensation is a significant item in general and administrative expenses, and the amount in the first quarter of 2013 reflects the full amortization of the fair value of options granted in 2011and 2012.Disclosure of these stock based compensation transactions can be found in Note 5 to the Notes to Consolidated Financial Statements for the period ended December 31, 2013. Depletion, depreciation, amortization and impairment The Company incurred $290,000 for depreciation, depletion, amortization for the year ended December 31, 2013 ($1,046,000 for 2012), reflective of the lower production levels of the Company and a decrease of the property of the Company. The Company has incurred $8,113,000 in impairment charges for the year ended December 31, 2013, as compared to $1,070,000 for the similar period ended December 31, 2012. Accretion expense For year ended December 31, 2013 the Company had accretion expense of $63,000 ($59,000 for 2012).Accretion expense is consistent for the periods presented due to the consistent level of asset retirement obligations during the periods. Interest expense Interest expense was $868,000 for the year ended December 31, 2013 compared to $222,000 in 2012 for the similar period.Interest expense for the periods presented varies with the average balance of the Company’s note payable to bank, as well as charges related to the short term note payables originating in 2013 as well as the convertible debentures originating in 2013. Net loss The Company recorded a net loss of $12,331,000 for the year ended December 31, 2013, as compared to the net loss of $9,281,000 in 2012.The impairment recognized in 2013 was a significant driver in the increase in the net loss year over year. Liquidity and Capital Resources Liquidity We have incurred net operating losses and operating cash flow deficits over the last two years, continuing through 2013. We are in the early stages of acquisition and development of oil and gas leaseholds, and we have been funded primarily by a combination of equity issuances and borrowing under loan agreements and to a lesser extent by operating cash flows, to execute on our business plan for the acquisition, exploration, development and production of oil and gas reserves. At December 31, 2013, we had cash and cash equivalents totaling approximately $64,000. In October 2011, we established a revolving demand loan with National Bank of Canada (the “Bank”) through our wholly-owned subsidiary, Legend Canada. The credit facility currently has a maximum borrowing base of CA$1.6 million and is payable in full at any time upon demand. 35 Table of Contents Wi2Wi, formerly International Sovereign Energy Corp., and the holders of our convertible preferred stock had “put” rights to require us to repurchase their shares at a price of $2.00 per share.On May 1, 2013, the Company and Wi2Wi entered into a Settlement and Termination Agreement, of which a key component is the elimination of the put right associated with all of the common stock held by Wi2Wi.On May 28, 2013, all of the Company’s preferred shareholders converted their preferred stock to common stock and the Company issued additional shares of common stock to the preferred shareholders as consideration for forfeiting their put rights.As of December 31, 2013, the Company has no capital stock issued and outstanding with put rights. During 2013, the Company received advances totaling $125,000 under a convertible note payable agreement with a third party that provides for total borrowing of $300,000. On July 10, 2013, the Company received $900,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair Capital Investments, L.P. (“Hillair”) in the amount of $1,008,000, convertible at a rate of $0.0561, and payable on or before December 1, 2014.On November 22, 2013, the Company received $550,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair in the amount of $616,000, convertible at a rate of $0.0561, and payable on or before December 1, 2014. On August 22, 2013, the Company entered into a Forbearance Agreement with the Bank, which conveyed the Bank additional control over the assets of the Company, increased the interest payments to prime rate of interest plus 4%, and indicated through sale of assets or other means full repayment of the existing credit facility in full by November 29, 2013.A fee of CA$25,000 will be paid on the earlier of (i) the date of repayment of existing credit facility, or, (ii) November 29, 2013.In addition, the Company had various conditions to adhere to, including ; (a) settlement of license liability with Alberta Energy Regulator, (b) engagement of marketing agent to facilitate the sale of Canadian properties to retire existing facility, (c) a release of various funds for operational upgrades and maintenance of select Canadian properties, (d) delinquent bank reporting be completed and brought up to date, (e) dedication of funds from Hillair financing to Canadian facility and (f) continued and on-going monthly reporting on progress of activity within the Forbearance Agreement process.It is the Company’s belief that these conditions were met where required, with the only exception being the license liability and this due to a change in regulation allowing relief.The Company has closed the sale of Boundary Lake, Wildmere, and Inga properties in connection with the Forbearance Agreement and used the proceeds to partially repay the revolving demand loan. The National Bank has elected to terminate the formal forbearance and has replaced it with a day to day effort to have the company continue to sell assets, look for new sources of capital and with the advent of the New Western merger, look at the financial strength of the combined entity of the two companies in order to determine the best course of action concerning the revolving demand loan. As of the date that these financial statements were issued, we have an outstanding balance under the revolving demand loan with the Bank in the amount of approximately $1,496,942 (CA$1,592,153).The Bank may demand repayment of all amounts owed to it at any time.There is no assurance that any portion of this credit facility will be available in the future. As the Company and New Western move into 2014, they will look to finalize merger proceedings in a timely and efficient manner.There are various financial initiatives underway in both entities, and it is the Company’s belief that some or all of these measures will provide financial flexibility in the future. We believe that the combination of revenue from our on-going operations, proceeds from potential future asset sales, and potential future equity or debt financing, provides us the ability to repay the revolving demand loan.However, in the event we are unable to repay the revolving demand loan at any time upon demand by the Bank, we will be in default of our obligations to the Bank.The Bank has a first priority security interest in all of our assets and can exercise its rights and remedies against us as a secured creditor.Any such default by us or action by the Bank will have a material adverse effect on us and our business. If we are unable to negotiate favorably with the Bank, or if we are unable to secure additional financing, whether from equity, debt, or alternative funding sources, this could have a material adverse effect on us and we may be required to sell some or all of our properties, sell or merge our business, or file a petition for bankruptcy. We anticipate needing additional financing to fund our drilling and development plans in 2014.We may seek financing from other sources, which may also include the sale of certain of our oil and gas properties.Our ability to obtain financing or to sell our properties on favorable terms may be impaired by many factors outside of our control, including the capital markets (both generally and in the crude oil and natural gas industry in particular), our limited operating history, the location of our crude oil and natural gas properties and prices of crude oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us) and other factors. Further, if crude oil or natural gas prices on the commodities markets decline, our revenues will likely decrease and such decreased revenues may increase our requirements for capital. 36 Table of Contents Any new debt or equity financing arrangements may not be available to us, or may be available only on unfavorable terms. Additionally, these alternatives could be highly dilutive to our existing shareholders, and may not provide us with sufficient funds to meet our long-term capital requirements. We have and may continue to incur substantial costs in the future in connection with raising capital to fund our business, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. If the amount of capital we are able to raise from financing activities, together with our cash flow from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we will be required to reduce operating costs, which could jeopardize our future strategic initiatives and business plans, and we may be required to sell some or all of our properties (which could be on unfavorable terms), seek joint ventures with one or more strategic partners, strategic acquisitions and other strategic alternatives, cease our operations, sell or merge our business, or file a petition for bankruptcy. The uncertainties relating to our ability to repay our revolving demand loan and to successfully execute our business plan, combined with the difficult financing environment, continue to raise substantial doubt about our ability to continue as a going concern. Our financial statements were prepared assuming we would continue as a going concern, which contemplates that we will continue in operation for the foreseeable future and will be able to realize assets and settle liabilities and commitments in the normal course of business. These financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should we be unable to continue as a going concern. The following table summarizes our cash flows for the periods ended December 31, 2013 and December 31, 2012, respectively: For the year ended December 31, Net cash flows from in operating activities $ ) $ ) Net cash flows from investing activities ) Net cash flows from financing activities ) ) Effect of exchange rate changes ) Net change in cash during period $ $ ) Cash from Operating Activities Cash used by operating activities was $1,416,000 for the year ended December 31, 2013, as compared to cash used by operating activities of $532,000 in the year ended December 31, 2012. The increase in cash used is due to the costs of the company increasing moderately while revenues have fallen. Cash from Investing Activities Cash used for investing activities for the year ended December 31, 2013 was $1,130,000 as compared to $1,608,000 contributed during the year ended December 31, 2012.2012 saw the Company conduct asset sales of Swan Hills, Red Earth and Divide County, while 2013 saw drilling activity offset by asset sales in Wildmere and Boundary Lake. Cash from Financing Activities Total net cash used in financing activities was $970,000 for the year ended December 31, 2012, as the Company extinguished part of their bank financing. Total net cash used by financing activities in the year ended December 31, 2013 was $108,000 consisting of repayment of bank debt, offset by proceeds of a note payable. 37 Table of Contents Credit Facility At December 31, 2013, our revolving bank facility was CA$2,024,000.This revolving facility is payable on demand at anytime by the Bank. Planned Capital Expenditures Based on the planned acquisition by New Western Energy Corporation, all future expenditures will remain on hold.We anticipate further delineation of the recently acquired Kansas properties as opportunity presents. Off Balance Sheet Arrangements ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Disclosure under this item is not required because we are a smaller reporting company. ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Page Report Of Independent Registered Public Accounting Firm 39 Consolidated Financial Statements: Consolidated balance sheets as of December 31, 2013 and 2012 40 Consolidated statements of operations for the years ended December 31, 2013 and 2012 41 Consolidated statements of comprehensive loss for the years ended December 31, 2013 and 2012 42 Consolidated statements of shareholders’ equity for the years ended December 31, 2013 and 2012 43 Consolidated statements of cash flows for the years ended December 31, 2013 and 2012 44 Notes to consolidated financial statements 45 38 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Legend Oil and Gas, Ltd. Seattle, Washington We have audited the accompanying consolidated balance sheets of Legend Oil and Gas, Ltd. and subsidiary ("theCompany") as of December31, 2013 and 2012, and the related consolidated statements of operations, comprehensive loss, stockholders' equity (deficit), and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Legend Oil and Gas, Ltd. and subsidiary as of December31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note2 to the consolidated financial statements, the Company has experienced recurring losses from operations and negative cash flows from operating activities.These conditions raise substantial doubt about the Company's ability to continue as a going concern.Management's plans regarding those matters are also described in Note2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ PETERSON SULLIVAN LLP Seattle, Washington April 15, 2014 39 Table of Contents Legend Oil and Gas Ltd. CONSOLIDATED BALANCE SHEETS As of December 31, 2013 and 2012 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Deposits Oil and gas property, plant and equipment Proven property - net Unproven property Total oil and gas properties, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Note payable to bank Current portion of long term debt, net - Convertible debt, net - Embedded derivative liabilities - Total current liabilities Asset retirement obligations Total liabilities Contingently redeemable convertible preferred stock (100,000,000 shares authorized; $0.001 par value; zero and 1,700,000shares issued and outstanding, respectively; redemption $2.00 per share) - Contingently redeemable common stock - - Stockholders’ Equity (Deficit) Common stock -400,000,000 shares authorized; $0.001 par value; 109,343,534 and 77,220,271 shares issued and outstanding respectively Additional paid-in capital ) Accumulated other comprehensive loss Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 40 Table of Contents Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years ended December 31, 2013 and 2012 Oil and gas revenue $ $ Costs and Expenses General and administrative Production expenses Depletion, depreciation, and amortization Impairment on oil and gas assets Accretion on asset retirement obligation Total costs and expenses Operating Loss ) ) Other Income and Expense Interest expense ) ) Gain on sale of unproven property - Gain on embedded derivative liabilities - Change in value of contingent consideration - ) Total other income and expense ) ) Net loss ) ) Preferred stock dividends ) - Net loss applicable to common stock $ ) $ ) Basic and diluted weighted average shares outstanding Basic and diluted net loss per common share $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 41 Table of Contents Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Years ended December 31, 2013 and 2012 Net loss $ ) $ ) Other comprehensive loss Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 42 Table of Contents Legend Oil and Gas Ltd. STATEMENTS OF CONSOLIDATED STOCKHOLDERS’ EQUITY (DEFICIT) For the Years ended December 31, 2013 and 2012 Common Stock Additional Paid-in Capital Accumulated Other Comprehensive IncomeLoss Accumulated Deficit Total Balance at December 31, 2011 $ $ $ ) $ ) $ Common stock issued for services - - Conversion of convertible preferred stock to common stock - - Issuance of common stock to settle contingent consideration obligation - - Reclassification to contingently redeemable common stock - - ) - - ) Reclassification out of contingently redeemable common stock - Issuance of common stock to Lincoln Park Capital - - Stock based compensation - Foreign currency translation - Net loss - ) ) Balance at December 31, 2012 ) ) ) Common stock issued for services - - Stock based compensation - Foreign currency translation - - - ) - ) Conversion of note payable - - Discount on short term note payable - Conversion of convertible preferred stock to common stock - - Dividends on preferred stock - ) - Reclassification out of contingently redeemable common stock - Stock issued for interest payment - - Stock issued to employees - - Stock issued for property - - Net loss - ) ) Balance at December 31, 2013 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 43 Table of Contents Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years ended December 31, 2013 and 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows from operating activities: Stock-based compensation Amortization of discounts on notes payable - Accretion on asset retirement obligation Issuance of common stock for services Change in value of contingent consideration liability - Depletion, depreciation, amortization and impairment Gain on sale of unproven property - ) Change in value of derivative liabilities - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable Net cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of oil and gas properties Oil and gas property development costs ) ) Net cash flows from investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and warrants - Proceeds from notes payable - Proceeds (payments on) note payable to bank ) ) Net cash flows from financing activities ) ) Change in cash and cash equivalents before effect of exchange rate changes ) Effect of exchange rate changes ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Common stock issued for contingent consideration $ - $ Common stock classified as contingently redeemable $ - $ ) Conversion of convertible preferred stock to common stock $ $ Common stock reclassified from contingently redeemable $ $ Preferred stock dividend $ $ - Discount on convertible debt $ $ - Stock issued for purchase of oil and gas property $ $ - Repayment of note payable to bank with proceeds of convertible notes payable $ $ - Discount on short term note payable $ $ - The accompanying notes are an integral part of these consolidated financial statements. 44 Table of Contents Legend Oil and Gas Ltd. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND DESCRIPTION OF OPERATIONS Description of Business We are an oil and gas exploration, development and production company.Ouroil and gas property interests are located in Western Canada (in Berwyn and Medicine River in Alberta, and Clarke Lake and Inga in British Columbia) and in the United States (in the Piqua region of the State of Kansas). The Company was incorporated under the laws of the State of Colorado on November27, 2000 under the name “SIN Holdings, Inc.” From inception until June 2010, we pursued our original business plan of developing a web portal listing senior resources across the United States through our former wholly-owned subsidiary Senior-Inet, Inc. On July29, 2010, Senior-Inet, Inc. was dissolved and we changed our business to the acquisition, exploration, development and production of oil and gas reserves. To align our name with our new business, on November29, 2010, we changed our name to Legend Oil and Gas, Ltd. On July28, 2011, we formed a wholly owned subsidiary named Legend Energy Canada, Ltd. (“Legend Canada”), which is a corporation registered under the laws of Alberta, Canada. Legend Canada was formed to acquire, own and manage certain oil and gas properties and assets located in Canada.Legend Canada completed the acquisition of significant oil and gas reserves located in Canada on October 20, 2011. On January 23, 2014, we entered into an agreement with New Western Energy Corporation (“New Western”) to consummate a business combination.Under the agreement, we will merge with and into a newly formed entity and each outstanding share of our common stock will be converted into the right to receive one share of New Western common stock for every three shares common stock of the Company.The newly formed entity will be the surviving entity.The closing date for the merger is to be determined by the Company and New Energy and is contingent upon shareholder approval and having an effective Form S-4 registration statement in accordance with the provisions of the U.S. Securities Act. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements include the accounts of the Company, and our wholly-owned subsidiary Legend Canada.Intercompany transactions and balances have been eliminated in consolidation.We account for our undivided interest in oil and gas properties using the proportionate consolidation method, whereby our share of assets, liabilities, revenues and expenses are included in the financial statements. Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period.Management’s judgments and estimates in these areas are to be based on information available from both internal and external sources, including engineers, geologists, consultants and historical experience in similar matters.The more significant reporting areas impacted by management’s judgments and estimates are accruals related to oil and gas sales and expenses,estimates of future oil and gas reserves, estimates used in the impairment of oil and gas properties, and the estimated future timing and cost of asset retirement obligations. Actual results could differ from the estimates as additional information becomes known. The carrying values of oil and gas properties are particularly susceptible to change in the near term.Changes in the future estimated oil and gas reserves or the estimated future cash flows attributable to the reserves that are utilized for impairment analysis could have a significant impact on the future results of operations. Cash and Cash Equivalents We consider all highly liquid short-term investments with original maturities of three months or less to be cash equivalents. Accounts Receivable Accounts receivable are due under normal trade terms and are presented on the consolidated balance sheets net of allowances for doubtful accounts.We establish provisions for losses on accounts receivable for estimated uncollectible accounts and regularly review collectability and establish or adjust the allowance as necessary using the specific identification method.Account balances that are deemed uncollectible are charged off against the allowance.No allowance for doubtful accounts was necessary as of December 31, 2013 and December 31, 2012. 45 Table of Contents Comprehensive Income For operations outside of the U.S. that prepare financial statements in currencies other than U.S. dollars, we translate the financial statements into U.S. dollars.Results of operations and cash flows are translated at average exchange rates during the period, and assets and liabilities are translated at end of period exchange rates, except for equity transactions and advances not expected to be repaid in the foreseeable future, which are translated at historical costs.The effects ofexchange rate fluctuations on translating foreign currency assets and liabilities into U.S. dollars are accumulated as a separate component in other comprehensive income (loss).Accumulated other comprehensive income (loss) consists entirely of foreign currency translation adjustments at December 31, 2013 and December 31, 2012. Liquidity We have incurred net operating losses and operating cash flow deficits over the last two years, continuing through 2013. We are in the early stages of acquisition and development of oil and gas leaseholds, and we have been funded primarily by a combination of equity issuances and borrowing under loan agreements and to a lesser extent by operating cash flows, to execute on our business plan for the acquisition, exploration, development and production of oil and gas reserves. At December 31, 2013, we had cash and cash equivalents totaling approximately $64,000. In October 2011, we established a revolving demand loan with National Bank of Canada (the “Bank”) through our wholly-owned subsidiary, Legend Canada. The credit facility currently has a maximum borrowing base of CA$1.6 million and is payable in full at any time upon demand. Wi2Wi, formerly International Sovereign Energy Corp., and the holders of our convertible preferred stock had “put” rights to require us to repurchase their shares at a price of $2.00 per share.On May 1, 2013, the Company and Wi2Wi entered into a Settlement and Termination Agreement, of which a key component is the elimination of the put right associated with all of the common stock held by Wi2Wi.On May 28, 2013, all of the Company’s preferred shareholders converted their preferred stock to common stock and the Company issued additional shares of common stock to the preferred shareholders as consideration for forfeiting their put rights.As of December 31, 2013, the Company has no capital stock issued and outstanding with put rights. During 2013, the Company received advances totaling $125,000 under a convertible note payable agreement with a third party that provides for total borrowing of $300,000. On July 10, 2013, the Company received $900,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair Capital Investments, L.P. (“Hillair”) in the amount of $1,008,000, convertible at a rate of $0.0561, and payable on or before December 1, 2014.On November 22, 2013, the Company received $550,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair in the amount of $616,000, convertible at a rate of $0.0561, and payable on or before December 1, 2014. On August 22, 2013, the Company entered into a Forbearance Agreement with the Bank, which conveyed the Bank additional control over the assets of the Company, increased the interest payments to prime rate of interest plus 4%, and indicated through sale of assets or other means full repayment of the existing credit facility in full by November 29, 2013.A fee of CA$25,000 will be paid on the earlier of (i) the date of repayment of existing credit facility, or, (ii) November 29, 2013.In addition, the Company had various conditions to adhere to, including ; (a) settlement of license liability with Alberta Energy Regulator, (b) engagement of marketing agent to facilitate the sale of Canadian properties to retire existing facility, (c) a release of various funds for operational upgrades and maintenance of select Canadian properties, (d) delinquent bank reporting be completed and brought up to date, (e) dedication of funds from Hillair financing to Canadian facility and (f) continued and on-going monthly reporting on progress of activity within the Forbearance Agreement process.It is the Company’s belief that these conditions were met where required, with the only exception being the license liability and this due to a change in regulation allowing relief.The Company has closed the sale of Boundary Lake, Wildmere, and Inga properties in connection with the Forbearance Agreement and used the proceeds to partially repay the revolving demand loan. The Bank has elected to terminate the formal forbearance and has replaced it with a day to day effort to have the company continue to sell assets, look for new sources of capital and with the advent of the New Western merger, look at the financial strength of the combined entity of the two companies in order to determine the best course of action concerning the revolving demand loan. As of the date that these financial statements were issued, we have an outstanding balance under the revolving demand loan with the Bank in the amount of approximately $1,496,942 (CA$1,592,153).The Bank may demand repayment of all amounts owed to it at any time.There is no assurance that any portion of this credit facility will be available in the future. As the Company and New Western move into 2014, they will look to finalize merger proceedings in a timely and efficient manner.There are various financial initiatives underway in both entities, and it is the Company’s belief that some or all of these measures will provide financial flexibility in the future. 46 Table of Contents We believe that the combination of revenue from our on-going operations, proceeds from potential future asset sales, and potential future equity or debt financing, provides us the ability to repay the revolving demand loan.However, in the event we are unable to repay the revolving demand loan at any time upon demand by the Bank, we will be in default of our obligations to the Bank.The Bank has a first priority security interest in all of our assets and can exercise its rights and remedies against us as a secured creditor.Any such default by us or action by the Bank will have a material adverse effect on us and our business. If we are unable to negotiate favorably with the Bank, or if we are unable to secure additional financing, whether from equity, debt, or alternative funding sources, this could have a material adverse effect on us and we may be required to sell some or all of our properties, sell or merge our business, or file a petition for bankruptcy. We anticipate needing additional financing to fund our drilling and development plans in 2014.We may seek financing from other sources, which may also include the sale of certain of our oil and gas properties.Our ability to obtain financing or to sell our properties on favorable terms may be impaired by many factors outside of our control, including the capital markets (both generally and in the crude oil and natural gas industry in particular), our limited operating history, the location of our crude oil and natural gas properties and prices of crude oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us) and other factors. Further, if crude oil or natural gas prices on the commodities markets decline, our revenues will likely decrease and such decreased revenues may increase our requirements for capital. Any new debt or equity financing arrangements may not be available to us, or may be available only on unfavorable terms. Additionally, these alternatives could be highly dilutive to our existing shareholders, and may not provide us with sufficient funds to meet our long-term capital requirements. We have and may continue to incur substantial costs in the future in connection with raising capital to fund our business, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. If the amount of capital we are able to raise from financing activities, together with our cash flow from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we will be required to reduce operating costs, which could jeopardize our future strategic initiatives and business plans, and we may be required to sell some or all of our properties (which could be on unfavorable terms), seek joint ventures with one or more strategic partners, strategic acquisitions and other strategic alternatives, cease our operations, sell or merge our business, or file a petition for bankruptcy. The uncertainties relating to our ability to repay our revolving demand loan and to successfully execute our business plan, combined with the difficult financing environment, continue to raise substantial doubt about our ability to continue as a going concern. Our financial statements were prepared assuming we would continue as a going concern, which contemplates that we will continue in operation for the foreseeable future and will be able to realize assets and settle liabilities and commitments in the normal course of business. These financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should we be unable to continue as a going concern. Full Cost Method of Accounting for Oil and Gas Properties We have elected to utilize the full cost method of accounting for our oil and gas activities. In accordance with the full cost method of accounting, all costs associated with acquisition, exploration, and development of oil and gas reserves, including directly related overhead costs and related asset retirement costs are capitalized into a cost center.Our cost centers consist of the Canadian cost center and the United States cost center.Oil and gas properties are presented as discontinued operations when an entire cost center is to be disposed. All capitalized costs of oil and gas properties within each cost center, including the estimated future costs to develop proved reserves, are amortized on the unit-of-production method using estimates of proved reserves. Excluded from this amortization are costs associated with unevaluated properties, including capitalized interest on such costs. Unevaluated property costs are transferred to evaluated property costs at such time as wells are completed on the properties or management determines that these costs have been impaired. Oil and gas properties without estimated proved reserves are not amortized until proved reserves associated with the properties can be determined or until impairment occurs. The cost of these properties is assessed quarterly, on a field-by-field basis, to determine whether the properties are recorded at the lower of cost or fair market value. Sales of oil and gas properties are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas attributable to a cost center, in which case the gain or loss is recognized in income. In determining whether adjustments to capitalized costs result in a significant alteration, capitalized costs within the cost center are allocated between the reserves sold and reserves retained on the same basis used to compute amortization, unless there are substantial economic differences between the properties sold and those retained. When economic differences between properties sold and those retained exist, capitalized costs within the cost center are allocated on the basis of the relative fair values of the properties in determining whether adjustments to capitalized costs result in a significant alteration. 47 Table of Contents Full Cost Ceiling Test At the end of each quarterly reporting period, the cost of oil and gas properties in each cost center are subject to a “ceiling test” which basically limits capitalized costs to the sum of the estimated future net revenues from proved reserves, discounted at 10%per annum to present value, based on current economic and operating conditions, at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties.If the cost of oil and gas properties exceeds the ceiling, the excess is reflected as a non-cash impairment charge to earnings.The impairment charge is permanent and not reversible in future periods, even though higher oil and gas prices in the future may subsequently and significantly increase the ceiling amount.Impairment charges amounted to $7,916,993 and $1,069,948 for the years ended December 31, 2013 and 2012, respectively. Asset Retirement Obligation We record the fair value of a liability for an asset retirement obligation in the period in which the asset is acquired and a corresponding increase in the carrying amount of the related long-lived asset if a reasonable estimate of fair value can be made.The associated asset retirement cost capitalized as part of the related asset is allocated to expense over the asset’s useful life. If the liability is settled for an amount other than the recorded amount, a gain or loss is recognized.The asset retirement obligation is recorded at its estimated fair value and accretion is recognized over time as the discounted liability is accreted to its expected settlement value.Fair value is determined by using the expected future cash outflows discounted at our credit-adjusted risk-free interest rate. Oil and Gas Revenue Recognition Revenue from production on properties in which we share an economic interest with other owners is recognized on the basis of our interest. Revenues are reported on a gross basis for the amounts received before taking into account production taxes, royalties, and transportation costs, which are reported as production expenses. Revenue is recorded and receivables accrued using the sales method of accounting. Under this method, revenues are recognized based on the actual volumes of gas and oil sold to purchasers at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. Delivery occurs and title is transferred when production has been delivered to a purchaser’s pipeline or truck. The volume sold may differ from the volumes we are entitled to, based on our individual interest in the property. We utilize a third-party marketer to sell oil and gas production in the open market. As a result of the requirements necessary to gather information from purchasers or various measurement locations, calculate volumes produced, perform field and wellhead allocations and distribute and disburse funds to various working interest partners and royalty owners, the collection of revenues from oil and gas production may take up to 45 days following the month of production. Therefore, we may make accruals for revenues and accounts receivable based on estimates of our share of production. Since the settlement process may take 30 to 60 days following the month of actual production, our financial results may include estimates of production and revenues for the related time period. We will record any differences between the actual amounts ultimately received and the original estimates in the period they become finalized. Stock-based compensation We measure compensation cost for stock-based payment awards at fair value and recognizes it as compensation expense over the service period for awards expected to vest.Our policy is to issue new shares when options are exercised.Compensation cost from the issuance of stock options and stock grants is recorded as a component of general and administrative expenses in the consolidated statements of operations, net of an estimated forfeiture rate, and amounted to $1,467,994 and $1,386,351 for the years ended December 31, 2013 and 2012, respectively. Net Loss Per Common Share The computation of basic net loss per common share is based on the weighted average number of shares that were outstanding during the period, including contingently redeemable common stock. The computation of diluted net loss per common share is based on the weighted average number of shares used in the basic net loss per share calculation plus the number of common shares that would be issued assuming the exercise of all potentially dilutive common shares outstanding.Potentially dilutive common shares include warrants to purchase shares of common stock (32,713,067 shares for 2013 and 4,150,000 for 2012), notes payable convertible into common stock (31,515,457 shares for 2013 and nil shares for 2012), options to purchase shares of common stock (600,000 shares for 2013 and 2,800,000 shares for 2012), and preferred stock convertible into shares of common stock (nil shares for 2013 and 1,700,000 for 2012).During the years ended December 31, 2013 and 2012 potentially dilutive common shares were not included in the computation of diluted loss per share as to do so would be anti-dilutive. 48 Table of Contents Income Taxes We recognize income taxes on an accrual basis based on a tax position taken or expected to be taken in its tax returns.A tax position is defined as a position in a previously filed tax return or a position expected to be taken in a future tax filing that is reflected in measuring current or deferred income tax assets or liabilities.Tax positions are recognized only when it is more likely than not (i.e., likelihood of greater than 50%), based on technical merits, that the position would be sustained upon examination by taxing authorities.Tax positions that meet the more likely than not threshold are measured using a probability-weighted approach as the largest amount of tax benefit that is greater than 50% likely of being realized upon settlement.Income taxes are accounted for using an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in our financial statements or tax returns.A valuation allowance is established to reduce deferred tax assets if all, or some portion, of such assets will more likely than not be realized.We established a valuation allowance for the full amount of the net deferred tax asset during the periods presented.Should they occur, our policy is to classify interest and penalties related to tax positions as interest expense.Since our inception, no such interest or penalties have been incurred.We are no longer subject to federal examination for years before 2010. Derivative Financial Instruments We evaluate financial instruments for freestanding or embedded derivatives.Derivative instruments that do not qualify for permanent equity classification are recorded as liabilities at fair value, with changes in value recognized as other income (expense) in the consolidated statements of operations in the period of change.Derivative liabilities are categorized as either short-term or long-term based upon management’s estimates as to when the derivative instrument may be realized or based upon the holder’s ability to realize the instrument. Fair Value Measurements We measure fair value as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that is determined based on assumptions that market participants would use in pricing an asset or liability.We utilize a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1: Observable market inputs such as quoted prices in active markets; Level 2: Observable market inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3: Unobservable inputs where there is little or no market data, which require the reporting entity to develop its own assumptions. Fair Value of Financial Instruments The carrying value of cash and cash equivalents approximate their fair value (determined based on level 1 inputs in the fair value hierarchy) based on the short-term nature of these financial instruments.The carrying values of notes payable, long term debt, and convertible debt approximate their fair value (determined based on level 3 inputs in the fair value hierarchy) because interest rates approximate market interest rates. Concentration During the years ended December 31, 2013 and 2012, sales of oil and gas to certain customers individually exceeded 10% of the total oil and gas revenue.For the year ended December 31, 2013, sales to Husky Energy Marketing, Kelly Maclaskey Oilfield Service Inc., BP Canada Energy , Gibson Petroleum and Suncor Energy accounted for approximately 27%, 21%, 17%,17%, and 13% of total oil and gas sales, respectively.For the year ended December 31, 2012, sales to Husky Energy Marketing, Kelly Maclaskey Oilfield Service Inc., BP Canada Energy and Gibson Petroleum accounted for approximately 28%, 16%, 13%, and 11% of total oil and gas sales, respectively.We believe that the loss of any of the significant customers would not result in a material adverse effect on our ability to market future oil and natural gas production. 49 Table of Contents NOTE 3 – OIL AND GAS PROPERTIES The amount of capitalized costs related to oil and gas property and the amount of related accumulated depletion, depreciation, and amortization are as follows: Proven property, net of impairment $ $ Accumulated depletion, depreciation, and amortization ) ) Unproven property $ $ 2013 Property Sales and Acquisitions On November 28, 2013, the Company acquired oil and gas producing assets located near McCune, Kansas.The net assets acquired had a fair value of $363,621 on the acquisition date and consisted of proven property.The consideration transferred amounted $363,621, resulting in no goodwill or bargain purchase gain.The consideration consisted of $250,000 in cash and 2,272,728 shares of restricted common stock with a fair value of $113,621.The fair value of the common stock on the date transferred was determined on the basis of the closing market price of the Company’s common shares on the acquisition date.The results of the acquisition are included in the accompanying consolidated financial statements since the date of purchase. During November and December of 2013, the Company sold the Boundary Lake and Wildmere properties located in Alberta, Canada for $2,059,954 (CA$2,162,000) and the proceeds accounted for as an adjustment to the capitalized costs in the Canadian cost center with no gain or loss recognized in income.In connection with the sale, the related unevaluated property amounting to $6,731,149 was transferred to the Canadian full cost pool and was subject to depletion and amortization. Subsequent to December 31, 2013, the Company sold the Inga property located in British Columbia, Canada for CA$435,000.The Company does not intend to dispose of the entire Canadian cost center, and as such, the Inga property is not presented as discontinued operations in the accompanying financial statements. 2012 Property Sales In 2012, the Company sold the Swan Hills and Red Earth properties located in Alberta, Canada for $1,719,598 and the proceeds were accounted for as an adjustment to the capitalized costs in the Canadian cost center with no gain or loss recognized in income. On October 29, 2012, the Company sold the Divide County assets in North Dakota for net proceeds of $396,531.There was a substantial economic difference between the North Dakota property and property retained in the United States cost center due to the degree of development of the properties.As such, we allocated the capitalized costs within the cost center based on the relative fair value of the properties in determining whether the there was a significant alteration in the relationship between capitalized costs and proved reserves resulting from the sale.We determined that deferring the gain by crediting the sales proceeds against capitalized costs would result in a significant alteration in the relationship between capitalized costs and proved reserves, and a significant distortion of the amortization rate.As a result, the sale resulted in a gain recognized in income of $257,745 during the year ended December 31, 2012. NOTE 4– ASSET RETIREMENT OBLIGATION The following table reconciles the value of the asset retirement obligation for the years ended December 31, 2013 and 2012 : Opening balance, January 1 $ $ Foreign currency translation adjustment ) Additional oil and gas properties - Disposal - Accretion expense Ending balance, December 31 $ $ 50 Table of Contents NOTE 5 – STOCKHOLDERS’ EQUITY (DEFICIT) During 2011, the Company issued 3,552,516 shares of common stock in connection with the acquisition of oil and gas property from Wi2Wi.Wi2Wi had a put right to require us to repurchase such shares for a price of $2.00 per share.In addition, on May 17, 2012, the Company issued Wi2Wi 21,350,247 shares of common stock in order to satisfy the security price guarantee associated with the acquisition and those shares also included a put right to require us to repurchase the shares for $2.00.Wi2Wi disposed of 1,020,300 of their common shares during 2012.As such, the aggregate redemption value of the 23,882,463 shares of contingently redeemable common stock outstanding held by Wi2Wi was $47,764,926 at December 31, 2012. During 2011, the Company issued 2,300,000 units (consisting of one share of restricted convertible preferred stock and a warrant to purchase one share of restricted common stock) in connection with a private placement.The preferred stockholders had the right to require us to repurchase such shares for a price of $2.00 per share.The initial carrying value of the convertible preferred stock (after allocating a portion of the proceeds to the warrants) presented as mezzanine equity in the consolidated financial statements amounted to $496,467.During 2012, the holder of 600,000 shares of convertible preferred stock elected to convert its preferred shares to common stock.After the impact of the conversion of 600,000 shares of convertible preferred stock, the balance of preferred stock presented as mezzanine equity in the consolidated financial statements was $366,953 at December 31, 2012. On May 1, 2013, the Company and Wi2Wi entered into an agreement to eliminate the put right.For accounting purposes, the carrying amount of the contingently redeemable common stock amounting to $47,764,926 was transferred to additional paid-in capital in the consolidated financial statements.On March 26, 2012 the holders of convertible preferred stock agreed to waive their put right with the condition that Wi2Wi also waive their put option.As a result of the agreement with Wi2Wi and the election to convert to common stock by preferred shareholders, on June 20, 2013, the Company issued 1,700,000 shares of common stock related to the 1:1 conversion of the preferred stock to common stock, and 13,823,000 shares of common stock as consideration for forfeiting their put rights.The fair value of the consideration shares determined from the closing price of the shares on the date transferred amounting to $691,150 was recorded as a dividend to the preferred stock holders.In addition, the carrying amount of the contingently redeemable convertible preferred stock amounting to $366,953 was transferred to common stock and additional paid-in capital in the consolidated financial statements. During 2013, the Company issued 1,700,000 shares of common stock with a fair value of $85,000 in exchange for services.The fair value of the common stock was determined using the closing price of the shares on the date transferred. In July 2013, we issued 3,000,000 shares of common stock with a fair value of $240,000 to Hillair in connection with issuing the Senior Secured Convertible Debenture.The 3,000,000 shares of common stock were issued as consideration for Hillair executing the agreement in advance of the Bank’s waiver of certain security agreements.We also issued 1,500,000 shares ofcommon stock with a fair value of $105,000 in exchange for services rendered related to the Hillair financing.The fair value of the common stock was determined from the closing price of the share on the dates transferred. During July 2013, the Company issued 2,900,000 in stock as compensation to employees.The shares of stock issued had afair value of $261,000 determined from the closing price of the shares on the date transferred. During 2013, the Company issued JMJ Capital 2,772,407 shares of common stock as a result of the conversion of a note payable with a face value of $50,000 plus accrued interest and original issue discount that was issued during April 2013. During November 2013, the Company issued 1,500,000 shares of common stock to Northpoint Capital in exchange for services rendered.The fair value of the common stock had a fair value of $60,000 determined from the closing price of the shares on the date transferred. During December 2013, the Company issued 2,272,728 shares of common stock as partial consideration for the purchase of oil and gas property in Kansas. During December 2013, the Company issued 955,128 shares of common stock to Hillair in payment of accrued interest on convertible debt agreements. On May 22, 2012, the Company commenced a Purchase Agreement with Lincoln Park Capital to sell up to $10.2 million in common stock during a term of three years.In consideration for entering into the Purchase Agreement, the Company issued 723,592 shares of common stock to Lincoln Park as an initial commitment fee.Up to 1,072,183 of additional shares of common stock may be issued on a pro rata basis to Lincoln Park as an additional commitment fee as Lincoln Park purchases additional shares of common stock.During 2012, the Company issued 3,527,508 shares of common stock to Lincoln Park and received a total of $422,000 in proceeds.Future sales of common stock to Lincoln Park Capital are subject to the minimum $0.10 floor price specified in the Purchase Agreement whereby the Company is prohibited from making sales of common stock to Lincoln Park Capital if the market price of the Company’s common stock is below $0.10. 51 Table of Contents During 2012, the Company issued 1,160,000 shares of common stock with a fair value of $152,500 in exchange for services.The fair value of the common stock was determined from the closing price of the shares on the date transferred. Warrants The following table summarizes outstanding warrants to purchase shares of our common stock as of December31, 2013 and 2012: Shares of Common Stock Issuable from Warrants Outstanding as of December 31, December 31, Exercise Date of Issue Price Expiration October 2010 - $ October 2013 February 2011 $ February 2014 April 2011 $ April 2014 August 2011 $ August 2014 July 2013 - $ July 2018 November 2013 - $ November 2018 As of December 31, 2013, none of the outstanding warrants had been exercised.The issuance of October 2010 expired without exercise. Stock Incentive Plan The Company has a 2011 Stock Incentive Plan which provides for the grant of options to purchase shares of the Company’s common stock, and stock awards consisting of shares of our common stock, to eligible participants, including directors, executive officers, employees, and consultants of the Company.There are 4,500,000 shares of common stock reserved for issuance under the 2011 Stock Incentive Plan.The Company also has a 2013 Stock Incentive Plan which provides for similar grants and has 10,000,000 shares of common stock reserved. A summary of stock option activity is as follows: Outstanding Options Number of Shares Weighted Average Exercise Price Balance at January1, 2013 $ Options granted Options cancelled ) Balance at December31, 2013 $ Exercisable, December31, 2013 $ Vested and expected to vest $ The following weighted-average assumptions were used in determining the fair value of stock options using the Black-Scholes option pricing model: Year Ended December31, Expected dividend yield — — Expected stock price volatility 98.2 % 92.9 % Risk-free interest rate 2.5 % 2.0 % Expected term (in years) 10 years 10 years Weighted-average grant date fair-value $ $ 52 Table of Contents The remaining contractual term of options outstanding and exercisable at December 31, 2013 is 9.75 years.During the year ended December 31, 2013, 2,800,000 stock options originally granted during 2011 were cancelled, and the remaining compensation expense amounting to $1,190,340 was accelerated and recognized during 2013.The aggregate intrinsic value of stock options outstanding and exercisable at December 31, 2013 was nil.The intrinsic value of outstanding and exercisable stock options is calculated as the quoted market price of the stock at the balance sheet date less the exercise price of the option.There were no stock options exercised during the periods presented.At December 31, 2013, the Company had unrecognized compensation expense related to stock options of $22,600 to be recognized over a weighted-average period of 1.75 years. NOTE 6 – NOTE PAYABLE TO BANK Under a series of agreements with the Bank, as of December 31, 2013, we had a revolving credit facility with a maximum borrowing base of $2,018,951 through our wholly-owned subsidiary, Legend Canada. Outstanding principal under the loan bears interest at a rate equal to the Bank’s prime rate of interest (currently 3%) plus 1%.We are obligated to pay a monthly fee of 0.25% of any undrawn portion of the credit facility. The borrowings under the credit facility is payable upon demand at any time. Borrowings under the agreements are collateralized by a Fixed and Floating Charge Demand Debenture (the “Debenture”) to the Bank in the face amount of CA$25 million, to secure payment of all debts and liabilities owed by Legend Canada to the Bank. The interest rate on amounts drawn under the Debenture, as well as interest that is past due, is the prime rate, plus 7%per annum. As further collateral, Legend Canada also executed an Assignment of Book Debts on October19, 2011, that grants, transfers and assigns to the Bank a continuing and specific security interest in specific collateral of Legend Canada, including all debts, proceeds, accounts, claims, money and chooses in action which currently or in the future are owing to Legend Canada.On August 22, 2013 the Company entered into a Forbearance agreement with the Bank, which conveyed the Bank additional control over the assets of the Company, increased the interest payments to prime rate of interest plus 4%, and indicated through sale of assets or other means full repayment of the existing credit facility in full by November 29, 2013.Subsequent to December 31, 2013, the Bank agreed to waive the forebearance agreement due to the contemplated merger with New Western and is working jointly with the Company in efforts to ensure financial requirements are being maintained.At December 31, 2013, the Company had closed a series of asset sales in efforts to work jointly with the Bank to meet the terms of the Forbearance agreement in the fourth quarter.At December 31, 2013, CA$2,018,951 was outstanding. The bridge demand loan that was in place in prior periods was retired in July 2013. NOTE 7 – SHORT TERM NOTE PAYABLE During 2013, the Company received proceeds of $125,000 under a note payable agreement with JMJ Capital.The note provides for borrowing of up to $300,000, is repayable beginning April 2014, and carries an original issue discount of 10%.No interest accrues on the note principal if borrowings are repaid within 90 days from the date advanced.If repaid within 90 days, a one-time interest charge of 12% accrues.The conversion price of the note is the lesser of $0.05 or 60% of the lowest trade price of the Company’s common stock for 25 days prior to the conversion.On the day of issuance, the note was convertible into 5,339,558 shares of common stock.The intrinsic value of the beneficial conversion feature was determined to be $124,430.As a result, the discount of the note, including original issue discount, totaled $136,930 and is being amortized over the term of the note.During 2013, JMJ Capital elected to convert principal amounting to $50,000 plus accrued interest and original issue discount into 2,772,407 shares of common stock.At December 31, 2013, the principal outstanding under the note payable to JMJ Capital during 2014 amounted to $82,500.The recorded amount of $27,496 is reported net of the debt discount amounting to $55,004 at December 31, 2013. NOTE 8 – EMBEDDED DERIVATIVE LIABILITIES The following table is a reconciliation of embedded derivative liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the year ended December 31, 2013: Embedded Derivative Liabilities Balances, December 31, 2012 $ - Issuances at fair value Changes in fair value Balances, December 31, 2013 $ 53 Table of Contents The Company valued the embedded derivative liabilities using a lattice model using Level 3 inputs.The lattice model was selected because this technique embodies all of the types of inputs that we expect market participants would consider in determining the fair value of equity linked derivatives embedded in hybrid debt agreements.A summary of quantitative information with respect to valuation methodology, estimated using a lattice model, and significant unobservable inputs used for the Company’s embedded derivative liabilities for the year ended December 31, 2013 is as follows: Expected dividend yield — Strike price $ Expected stock price volatility % Risk-free interest rate % Expected term (in years) 0.92 years Our contingent consideration liability was estimated using significant unobservable inputs (Level 3) during 2012.We used a model to simulate the value of our future stock based on the historical mean of the stock price to estimate the fair value of the contingent consideration liability.We incurred the contingent consideration liability on October 20, 2011, in connection with the acquisition of assets from Wi2Wi.During 2012, the change in value of the contingent consideration liability resulted in a non-operating charge amounting to $4,147,005 and the obligation was settled by issuing 21,350,247 shares of common stock to Wi2Wi on May 17, 2012. NOTE 9 – CONVERTIBLE DEBENTURE On July 10, 2013, the Company received $900,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair in the amount of $1,008,000, initially convertible at a rate of $0.0561, and payable on or before December 1, 2014.On November 22, 2013, the Company received $550,000 from issuing an 8% Original Issue Discount Senior Secured Convertible Debenture to Hillair in the amount of $616,000, initially convertible at a rate of $0.0561, and payable on or before December 1, 2014.The July 10, 2013 Debenture is secured by the Piqua, Kansas properties, while the November 22, 2013 Debenture is secured by the McCune property. The July 10, 2013 Debenture is convertible into 17,967,914 shares of common stock.The November 22, 2013 Debenture is convertible into 10,980,392 shares of common stock. In conjunction with the July 10, 2013 transaction, the Company issued 3,000,000 shares of common stock with a fair value of approximately $150,000 to Hillair as a consideration for executing the agreement in advance of the Bank waiving certain security agreements on select assets.In connection with each of the Debentures, the Company issued warrants to purchase shares of common stock with an exercise price of $0.0673, subject to further adjustments.The number of warrants issued in connection with the July 10, 2013 Debenture was 19,764,706 and the number of warrants issued in connection with the November 22, 2013 Debenture was 10,098,361. The Company accounts for warrants and conversion features as either equity instruments or derivative liabilities depending on the specific terms of the agreements.Conversion features and warrants are accounted for as derivative financial instruments if they contain down-round protection, which preclude them from being considered indexed to the Company’s stock.The conversion feature and the warrants issued to Hillair contain such down-round protection, and were bifurcated from the host debt contract and recorded at fair value.The embedded features are subsequently adjusted to fair value at each reporting date, with the corresponding adjustment reflected as a non-operating credit / charge in the consolidated statement of operations.The fair value of the conversion feature and warrants recorded as a debt discount on the date of issuance amounted to $1,372,742.At December 31, 2013, the principal outstanding payable to Hillair during 2014 amounted to $1,624,000.The recorded amount of $612,527 is reported net of the debt discount (including the original issue discount) amounting to $1,011,473 at December 31, 2013. NOTE 10 – INCOME TAXES Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.The components of the deferred tax asset as of December31, 2013 and 2012 are as follows: Net operating loss carryforwards $ $ Oil and gas property ) ) Asset retirement obligation Total deferred tax asset Less valuation allowance ) ) Net deferred tax asset $ - $ - The items accounting for the difference between income taxes computed at the statutory rates and the provisions for income taxes are as follows for the years ended December 31, 2013 and 2012: Net loss $ ) $ ) Tax rate % % Tax at statutory rate ) ) Stock-based compensation Change in valuation allowance and other Provision for income taxes $ - $ - We established a valuation allowance for the full amount of the net deferred tax asset as management currently does not believe that it is more likely than not that these assets will be recovered in the foreseeable future.The increase in the valuation allowance was $677,787 for 2013 and $2,263,365 for 2012.The net operating loss at December 31, 2013 is approximately $14,995,000, and fully expires in 2033. 54 Table of Contents NOTE 11- OPERATING LEASE The Company leases office space under a noncancellable operating lease expiring in October 2016.Total rent expense under the agreement was $125,593 and $123,026 for the years ended December 31, 2013 and 2012, respectively.Minimum future lease payments under the lease are $50,700 for each of the years through 2015, and $42,300 for 2016. NOTE 12 – SUPPLEMENTAL OIL AND GAS INFORMATION (unaudited) All information set forth herein relating to our proved reserves, estimated future net cash flows and present values is taken or derived from reports prepared by Insite Petroleum Consultants Ltd and KLH Consulting.All of the information designated as Canada below relates to Legend Canada’s operations.The estimates of these engineers were based upon their review of production histories and other geological, economic, ownership and engineering data provided by and relating to us.No reports on our reserves have been filed with any federal agency.In accordance with the Securities and Exchange Commission’s (“SEC”) guidelines, our estimates of proved reserves and the future net revenues from which present values are derived are based on an unweighted 12-month average of the first-day-of-the-month price for the period January through December for that year held constant throughout the life of the properties.Operating costs, development costs and certain production-related taxes were deducted in arriving at estimated future net revenues, but such costs do not include debt service, general and administrative expenses and income taxes. Capitalized Costs relating to Oil and Gas Producing Activities Capitalized costs relating to oil and gas producing activities are as follows: Canada United States Total December 31, 2013: Proved $ $ $ Unproven - Total capitalized costs Accumulated depreciation, depletion, amortization, and impairment ) ) ) Net capitalized costs $ $ $ December 31, 2012: Proved $ $ $ Unproven - Total capitalized costs Accumulated depreciation, depletion, amortization, and impairment ) ) ) Net capitalized costs $ $ $ 55 Table of Contents Costs Incurred in Oil and Gas Property Acquisition, Exploration and Development Activities Cost incurred in oil and gas property acquisition and development activities are as follows: Canada United States Total Year Ended December 31, 2013: Acquisition costs : Proved $
